         Case 1-18-40321-nhl   Doc 170       Filed 02/11/19    Entered 02/11/19 13:38:56




TEITELBAUM LAW GROUP, LLC
Counsel for the Debtors and
Debtors in Possession
1 Barker Avenue, Third Floor
White Plains, New York 10601
Tel: (914) 437-7670
Fax: (914) 437-7672
Email: jteiltelbaum@tblawllp.com
Jay Teitelbaum, Esq.
David Brooks, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                              Chapter 11
                                       1
            E & J MACON LLC, et al.,                          Case No. 1:18-40321-nhl

                                                              Jointly Administered
                                           Debtors.


                   THIRD AMENDED DISCLOSURE STATEMENT FOR
                       DEBTORS’ JOINT CHAPTER 11 PLAN OF
                               REORGANIZATION

I.        INTRODUCTION

          E & J Macon LLC, 1596 Pacific Realty LLC, 1049 Bergen Realty LLC and 401 Macon

Realty LLC, (each a “Debtor” and collectively the “Debtors”) submit this Third Amended

Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization (this “Third

Amended Disclosure Statement”) pursuant to Section 1125(b) of Title 11, United States Code,

11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rule 3017 of the Federal Rules of


1 Pursuant to order entered January 31, 2018 (ECF Docket No. 15), the Debtors jointly
administered under this caption, along with E&J Macon LLC (“E&J Macon”), are 1596 Pacific
Realty LLC (“Pacific Realty”), Case No. 18-40410-nhl, 1049 Bergen Realty LLC (“Bergen
Realty”), Case No. 18-40412-nhl and 401 Macon Realty LLC (“Macon Realty”), Case No. 18-
40409-nhl.
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




Bankruptcy Procedure (the “Bankruptcy Rules”), in connection with Debtors' Joint Third

Amended Chapter 11 Plan of Reorganization dated February 3, 2019 (the “Third Amended

Plan”) to all known holders of Claims against or Interests in the Debtors in order to adequately

disclose information deemed to be material, important and necessary to make a reasonably

informed judgment about the Third Amended Plan, including who is entitled to vote to accept or

reject the Third Amended Plan. A full copy of the Third Amended Plan is attached to this

Amended Disclosure Statement as Exhibit “A”. Your rights may be affected. You should read

the Third Amended Plan and this Third Amended Disclosure Statement carefully and discuss

them with your attorney. If you do not have an attorney, you may wish to consult one.

       A Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization (the

"Original Disclosure Statement") was initially filed on December 24, 2018 as ECF Docket No.

129. A proposed Joint Chapter 11 Plan was also filed on December 24, 2018 as ECF Docket No.

130. Notice of the hearing on the Original Disclosure Statement was filed on December 24, 2018

as ECF Docket No. 131 and proof of service of the Original Disclosure Statement and Notice of

Hearing was filed as ECF Docket No. 132. The Debtors received two responses to the Original

Disclosure Statement: (i) an email response dated January 16, 2019 from the Office of the United

States Trustee identifying updated fees which would be payable to the Office of the United

States Trustee; and (ii) a limited objection by the City of New York (ECF Docket No. 135). On

January 22, 2019, Debtors filed a First Amended Disclosure Statement and a First Amended

Joint Chapter 11 Plan of Reorganization as ECF Docket No. 137 and 138 (the "First Amended

Disclosure Statement” and the “First Amended Plan", respectively) to address these responses

and to provide more current information on the Chapter 11 Cases. A redline identifying the

changes between the Original Disclosure Statement and the First Amended Disclosure Statement

                                               2
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




was also filed with the Court as ECF Docket No. 137-10. Notice of the filing of the amendments

was filed as ECF Docket No. 139.

       At the January 24, 2019 hearing on the approval of the First Amended Disclosure

Statement, the Bankruptcy Court conditionally approved the First Amended Disclosure

Statement pursuant to Bankruptcy Code §1125(f) and conditionally set February 28, 2019 at

11:30 a.m. as the date for the confirmation hearing in these cases; however, as the First Amended

Disclosure Statement did not address the Bonifacio Claim (as defined infra), filed on January 24,

2019 as an administrative claim against Debtor 401 Macon Realty LLC in the amount of $20

million, the Court “so ordered” the record to permit the Debtors to serve by January 28, 2019 a

notice of presentment of proposed order approving the First Amended Disclosure Statement as

further amended to address the Bonifacio Claim, with presentment on February 7, 2019 at 11:30

a.m. and with objections due by February 5, 2019.

       On January 25, 2019, the Debtors filed the Second Amended Disclosure Statement (the

“Second Amended Disclosure Statement”) and an accompanying Second Amended Plan (the

“Second Amended Plan”) on the Court’s electronic docket as ECF Docket Nos. 147-150. The

Debtors’ also filed a redline comparing the Second Amended Disclosure Statement and Second

Amended Plan to the First Amended Disclosure Statement and Amended Plan. The only

substantive change was the addition of a section concerning disputed administrative claims filed

subsequent to the First Amended Disclosure Statement, including the Bonifacio Claim, and their

proposed treatment. Other revisions were ministerial, descriptive and conforming.

       Subsequent to the filing of the Second Amended Plan and Second Amended Disclosure

Statement, counsel for the Debtors and Bonifacio reached an agreement in principal as to the

resolution of the Bonifacio Claim. On February 4, 2019, the Debtors filed the Third Amended

                                               3
     Case 1-18-40321-nhl       Doc 170      Filed 02/11/19    Entered 02/11/19 13:38:56




Disclosure Statement and an accompanying Third Amended Plan on the Court’s electronic

docket as ECF Docket Nos 155-156. The only substantive revision to the prior iterations of the

disclosure statement and plan was the insertion of a section setting forth the terms of the

Bonaficio Claim settlement (see redlines comparing the Third Amended Disclosure Statement

and Third Amended Plan to the Second Amended Disclosure Statement and Second Amended

Plan filed as ECF Docket Nos 155-11 and 156-4). In summary, the Bonifacio Claim will be

allowed as an unliquidated claim and Bonifacio shall have recourse only as against any available

insurance proceeds. The automatic stay will be modified to permit Bonifacio to pursue his state

law claims. There shall be no reserve for the Bonifacio Claim, and no distribution of any

property of the estate on account of the Bonifacio Claim. The Debtors shall be discharged of any

liability on account of the Bonifacio Claim. These settlement terms are reflected in a Stipulation

and Order submitted to the Court on February 8, 2019 as ECF Docker No. 164.

       The Bankruptcy Court approved the Third Amended Disclosure Statement, as filed,

under section 1125(f)(3) of the Bankruptcy Code on the record of hearings held on January 24,

2019 and February 7, 2019 and by Order dated February 8, 2019 (ECF Docket No. 166) and has

scheduled a hearing to consider confirmation of the Third Amended Plan on shortened notice for

February 28, 2019 at 11:30 a.m. (the “Confirmation Hearing”).”

       This Third Amended Disclosure Statement is the post-approval, final version of the as-

filed Third Amended Disclosure Statement. It incorporates limited revisions made in accordance

with section 1127(a) of the Bankruptcy Code, specifically, amendments to fill in blanks, update

the status of certain pending motions, and otherwise finalize the document.

       Under section 1126(b) of the Bankruptcy Code, only Classes of Allowed Claims and

Interests that are “impaired” under the Third Amended Plan, as defined by section 1124 of the

                                                4
     Case 1-18-40321-nhl        Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




Bankruptcy Code, are entitled to vote on the Third Amended Plan. Generally, a Class is impaired

if its legal, contractual or equitable rights are altered under the Third Amended Plan.

       Under the Third Amended Plan, all Allowed Claims will be paid in full within 10

business days after the Effective Date of the Third Amended Plan and holders of Interests

in the Debtors shall retain such interests. Accordingly, no claims or interests or classes of

claims or interests are impaired under the Third Amended Plan and creditors and interest

holders will not be solicited to vote to accept or reject the Third Amended Plan. All

creditors and interest holders will be deemed to have accepted the Third Amended Plan.

       If the Third Amended Plan proposed to impair creditors and interest holders, to be

accepted by an impaired Class, the Third Amended Plan must be accepted by (i) more than one

half in number and two-thirds in dollar amount of the Allowed Claims actually voting in such

Class; and (ii) at least two- thirds in dollar amount of the Allowed Interests actually voting in

such Class.

   A. Purpose of This Document

       This Third Amended Disclosure Statement describes:

                  The Debtors and significant events during the bankruptcy case;
                  How the Third Amended Plan proposes to treat claims and interests of the
                   type you hold (i.e., what you will receive on your claim or interest if the Third
                   Amended Plan is confirmed and your claim or interest is “allowed” within the
                   meaning of the Third Amended Plan);
                  Who can vote on or object to the Third Amended Plan;
                  What factors the Bankruptcy Court (the “Court”) will consider when deciding
                   whether to confirm the Third Amended Plan;
                  Why the Debtors believe the Third Amended Plan is feasible, and how the
                   treatment of your claim or interest under the Third Amended Plan compares to
                   what you would receive on your claim or interest in liquidation; and
                  The effect of confirmation of the Third Amended Plan.




                                                 5
     Case 1-18-40321-nhl        Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




         Be sure to read the Third Amended Plan as well as this Third Amended Disclosure

Statement. This Third Amended Disclosure Statement describes the Third Amended Plan, but it

is the Third Amended Plan itself that will, if confirmed, establish your rights.

   B. Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

         This section describes the procedures pursuant to which the Third Amended Plan will or

will not be confirmed.

         1. Time and Place of the Hearing to Confirm the Third Amended Plan

         The hearing at which the Court will determine whether to confirm the Third Amended

Plan will take place on February 28, 2019 at 11:30 a.m. before the Honorable Nancy Hershey

Lord, United States Bankruptcy Judge, at the United States Bankruptcy Court, Courtroom 1595

in the Conrad B. Duberstein U.S. Courthouse, 271-C Cadman Plaza East, Brooklyn, New York

11201.

            2. Deadline For Voting to Accept or Reject the Third Amended Plan

         No Claims or Interests are Impaired under the Third Amended Plan.           Pursuant to

Bankruptcy Code § 1126(f), all claims and interests are deemed to have conclusively accepted

the Third Amended Plan. Therefore, no holders of Claims or Interests will be solicited to vote on

the Third Amended Plan.

            3. Deadline For Objecting to the Confirmation of the Third Amended Plan

         Objections to the confirmation of the Third Amended Plan must be filed with the Court

and served upon Teitelbaum Law Group, LLC, Counsel for the Debtors, 1 Barker Avenue, 3rd

Floor, White Plains, New York 10601, Attn: Jay Teitelbaum, Esq. jteitelbaum@tblawllp.com by

February 25, 2019 such as to be received by 5 p.m. on such date.



                                                 6
       Case 1-18-40321-nhl        Doc 170      Filed 02/11/19      Entered 02/11/19 13:38:56




               4. Identity of Person to Contact for More Information

          If you require additional information about the Third Amended Plan, you should contact

Teitelbaum Law Group, LLC, Counsel for the Debtors, 1 Barker Avenue, 3rd Floor, White

Plains,        New     York   10601,   Attn:   Jay       Teitelbaum,   Esq.,   (914)   437-7670   or

jteitelbaum@tblawllp.com.

          C.         The Court has approved this Third Amended Disclosure Statement as

containing adequate information to enable parties affected by the Third Amended Plan to

make an informed judgment about its terms. The Court has not yet determined whether the

Third Amended Plan meets the legal requirements for confirmation, and the fact that the

Court has approved this Third Amended Disclosure Statement does not constitute an

endorsement of the Third Amended Plan by the Court, or a recommendation that it be

accepted.

                                       II.     BACKGROUND

   A. Description of the Debtors and Ownership of the Debtors

   Three of the four debtors is a single asset real estate company, as such term is defined and

used in Bankruptcy Code §§101(51)(B) and 362(d)(3). The fourth Debtor is a single member

LLC 100% owned by Ervin Johnson, Jr. (“Johnson”) and which, as of the filing date, did not

own any assets or have any operations. The three operating Debtors are New York limited

liability companies engaged in the business of owning and operating multifamily/mixed use

properties in the City of New York.

   The properties at issue in these cases are as follows:

         an 8-unit building located at 1596 Pacific Street, Brooklyn, NY (“Pacific Street”),

          owned by Debtor 1596 Pacific Realty, LLC;

                                                     7
       Case 1-18-40321-nhl       Doc 170    Filed 02/11/19      Entered 02/11/19 13:38:56




       a 4-unit building located at 1049 Bergen Street, Brooklyn, NY (“Bergen Street”),

        owned by Debtor 1049 Bergen Realty, LLC; and

       a 16-unit building at 401 Macon Street, Brooklyn, NY (“Macon Street” and together

        with Pacific Street and Bergen Street, the “Premises”), owned by Debtor 401 Macon

        Realty, LLC.

The ownership and management of the Debtors as of the Petition Date is as follows:

   E&J Macon LLC:

                      Ervin Johnson, Jr. 100% owner/ manager

   401 Macon Realty LLC:

                      Manager Mark J. Nussbaum
                      401 Macon Johnson LLC – 51% owner of Debtor
                         o Ervin Johnson, Jr. - 100% owner of 401 Macon Johnson LLC
                      401 Macon Holdings LLC – 49% owner of Debtor
                         o Mark J. Nussbaum – 100% owner of 401 Macon Holdings LLC

   1049 Bergen Realty LLC:
               Manager Mark J. Nussbaum
               1049 Bergen Johnson LLC – 51% owner of Debtor
                   o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
               1049 Bergen Holdings LLC – 49% owner of Debtor
                   o Mark J. Nussbaum – 100% owner of 1049 Bergen Holdings LLC


   1596 Pacific Realty LLC:
                Manager Mark J. Nussbaum
                1596 Pacific Johnson LLC – 51% owner of Debtor
                     o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
                1596 Pacific Holdings LLC – 49% owner of Debtor
                     o Mark J. Nussbaum – 100% owner of 1596 Pacific Holdings LLC




                                                8
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




   B. Events Leading to Bankruptcy

       The Premises were originally owned by, and titled to, Johnson. Johnson is a 71 year old

man, retired from 13 years of service at the United States Postal Service and 20 years with the

New York City Department of Sanitation. From his savings, Johnson purchased the Premises

between 1987 and 1998.

       Johnson is not a sophisticated business person or rental property operator, and over the

years under his ownership the Premises fell into disrepair. As a result, the City of New York

issued numerous violations against the Premises. Johnson lacked the resources to cure these

violations or pay the attendant fines and penalties. As the Premises fell into further disrepair,

fines mounted and tenants withheld rent- - exacerbating the financial distress in operating the

Premises.

       In the spring/summer of 2015, Johnson met John Clarke (“Clarke”), who purported to be

a deacon at a local church. Clarke held himself out as someone Johnson could trust to manage

the Premises. Clarke claimed to have the experience and contacts necessary to navigate New

York City’s myriad departments and agencies with jurisdiction over housing. Clarke further

indicated he could arrange financing to fund necessary repairs to and renovation of the Premises.

Clarke convinced Johnson to execute a management agreement with Seaview Management

Associates Corp. (“Seaview”) (a company Clarke owned and operated), which granted Clarke

broad powers over the management of the Premises and the associated rental income.

       Clarke arranged for a $3,650,000 loan to be made to Johnson by Hirshmark Capital (the

“Macon Loan”) through Hirshmark's affiliate, Macon Funding Associates (“Macon Funding”),

and secured by a first mortgage on the Premises (the “Macon Mortgage”). As a condition to

extending the Macon Loan, Macon Funding required, among other things, that the Premises be

                                               9
      Case 1-18-40321-nhl       Doc 170     Filed 02/11/19      Entered 02/11/19 13:38:56




transferred from Johnson’s personal name into a real estate holding company. Debtor, E&J

Macon was formed for this purpose in September 2016 substantially contemporaneously with the

closing of the Macon Funding Loan. At all times, Johnson has been the sole member of E&J

Macon.

        The Macon Loan closed on or about September 29, 2016. At closing, Johnson executed

the Macon Mortgage and other loan documents, as well as deeds transferring title to each of the

Premises into E&J Macon. The bulk of the proceeds of the Macon Loan were used to pay off

delinquent taxes, tax liens, municipal fines, and mortgages affecting the Premises.

        The remaining proceeds of the Macon Loan were intended to be used to operate, repair

and renovate the Premises, but, upon information and belief, were diverted by Clarke for his own

benefit. Thereafter, Clarke exploited his position of trust with Johnson and his signatory rights on

the E&J Macon operating account, to divert the rental income from the Premises. Over the

course of about a year under Clarke’s management, the Premises fell into further disrepair,

additional violations, liens, and fines were assessed against the Premises, and the Macon Loan

fell into default.

        In early 2017, Johnson became aware of Clarke’s theft and mismanagement and learned

that the Premises were at risk of foreclosure. Johnson terminated the Seaview Management

agreement and severed his relationship with Clarke. Johnson thereafter retained USA Quick

Solutions Corp. to replace Seaview as property manager and began looking to refinance the

Macon Loan. This search led Johnson to Mark J. Nussbaum (“Nussbaum”), who agreed to

provide interim funding for the renovation and maintenance of the Premises, in the form of a

second mortgage on the Premises, and to assist with procuring a permanent loan to refinance the

Macon Loan and such second mortgage.

                                                10
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




       While conducting due diligence, Nussbaum learned that Clarke had recorded a fraudulent

operating agreement against the Premises within which he asserted a 60% ownership interest in

E&J Macon and, by extension, the Premises.

       Nussbaum and Johnson were concerned that Clarke had recorded the fraudulent operating

agreement in the land records for the purpose of establishing his authority to encumber or sell the

Premises as agent of E&J Macon. To head off any such encumbrance or sale, Nussbaum and

Johnson formed three new holding companies (Pacific Realty, Bergen Realty and Macon Realty)

and transferred the Premises from E&J Macon to each of these Debtors by deeds dated June 26,

2017 and recorded July 24, 2017 in the Office of the City Register of the City of New York.

       Johnson then commenced an action on or about July 5, 2017 against Clarke and Twuana

Janvier, seeking damages arising from or relating to the Fraudulent Operating Agreement. This

action is pending in the Supreme Court in Brooklyn as Ervin Johnson v. E&J Macon LLC, John

Clarke and Twuana N. Janvier, 513064/2017, Kings County Supreme Court (the “Fraud

Action”). As a result of the order and judgment entered in this case regarding Clarke (discussed

infra), Johnson, by his separate counsel, is seeking dismissal of the Fraud Acton.

       The Fraudulent Operating Agreement created a cloud on Johnson’s ownership of E&J

Macon and the Debtors’ right, title and interest in the Premises. Indeed, the recording of the

Fraudulent Operating Agreement and the defaults under the Macon Loan were the precipitating

factor in filing these Bankruptcy Cases. With the cloud on title created by Clarke, the Debtors

could not obtain financing to repay the Macon Loan, repair and maintain the Premises and

operate their businesses.




                                                11
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19    Entered 02/11/19 13:38:56




   C. Significant Events During the Bankruptcy Case

           1. Commencement and Administration of the Cases

       On January 19, 2018 (the “First Petition Date”), E&J Macon filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. On January 25, 2018 (the “Second Petition

Date” and together with the First Petition Date, the “Petition Date”), each of Pacific Realty,

Bergen Realty, and Macon Realty filed a voluntary petition for relief under Chapter 11 of the

Bankruptcy Code.

       By order entered January 31, 2018 and filed on February 1, 2018 as ECF Doc. No. 15, the

Court approved the Debtors’ request for joint administration of their Chapter 11 Cases. The cases

were assigned to the Hon. Nancy Hershey Lord, United States Bankruptcy Judge, for

administration under the Bankruptcy Code.

       The Debtors have continued in possession of their property and the management of their

business affairs as debtors in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy

Code. No trustee or examiner has been heretofore appointed in this proceeding. No official

committee of unsecured creditors has been formed.

           2. Employment of the Debtors’ Professionals and Fee Applications

       At the outset of this case, the Debtors retained Teitelbaum Law Group, LLC (“TLG”) as

their bankruptcy counsel in these bankruptcy cases. The retention of TLG was approved by an

Order of the Bankruptcy Court dated February 24, 2018, nunc pro tunc as of the Petition Date

(ECF No. 28). Separately, by order of the Bankruptcy Court dated February 24, 2018, (ECF No.

29), Colasanti & Iurato, LLP (“C&I”) was retained as the Debtors' accountants.

       As of the filing of this Third Amended Disclosure Statement, professionals have filed two

interim fee applications as follows:

                                               12
        Case 1-18-40321-nhl         Doc 170       Filed 02/11/19         Entered 02/11/19 13:38:56




        Teitelbaum Law Group:

            o First Interim Fee Application:

         Total Fees Requested:                                       $    84,246.00
         Total Fees Allowed (80%)                                    $    67,396.80
         Total Holdback (20%)                                        $    16,849.20
         Total Expenses Requested:                                   $     6,178.27
         Total Expenses Allowed:                                     $      6,178.27
         Total Received By Applicant
                Fees                                                 $     13,821.73
                Expenses                                             $      6,178.27
         Total                                                       $    20,000.00
         Remaining Unpaid Allowed Fees                               $    53,575.07
         Total Retainer                                              $      5,288.50

            o Second Interim Fee Application

         Total Fees Requested                                        $ 58,869.00
         Total Fees Allowed (80%) of Fees                            $47,095.20
         Total Holdback (20%)                                        $11,773.80
         Total Expenses Requested                                    $2,055.09
         Total Expenses Allowed                                      $2,055.09

   Estimated fees and Expenses for the period October 1, 2018 through the Effective Date is
$85,000.

        Colasanti & Iurato

            o First Interim Application


         Total Fees Requested:                                       $ 12,947.00
         Total Fees Allowed                                          $ 10,357.60
         Total Holdback                                              $     2,589.40
         Total Expenses Requested:                                   $         0.00
         Total Expenses Allowed                                      $         0.00
         Total Payments Received                                     $ 10,357.602
         Retainer                                                    $20,000.00
         Fees Paid from Retainer                                     $ 10,357.60
        Retainer Balance                                            $ 9,642.40

2 Applicant has not sought monthly interim payments pursuant to Administrative Order No. 583. These fees were
paid from Applicants’ pre-petition retainer
                                                      13
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19    Entered 02/11/19 13:38:56




           o Second Interim Application

       Total Fees Requested                                        $ 11,174.00
       Total Fees Allowed (80%)                                    $ 8,939.20
       Total Holdback (20%)                                        $ 2,234.80

Estimated fees and Expenses for the period October 1, 2018 through the Effective Date is
$25,000.
           3. Filing of Schedules of Assets and Liabilities and Statement of Financial Affairs

       On March 6, 2018, the Debtors filed Schedules of Assets and Liabilities, together with its

Statement of Financial Affairs (collectively, the “Schedules”, ECF Nos. 33-35). The Debtors'

Schedules are available on the Bankruptcy Court’s website: www.nysb.uscourts.gov.

           4. Claims Bar Dates

       On March 2, 2018, the Court entered an order (the “Bar Order”) establishing the

deadline for filing proofs of claim and proofs of interest in the Debtors’ cases (ECF No. 32),

setting April 30, 2018 as the general Bar Date (and July 24, 2018 as the bar date for

governmental units) in each case. On March 8, 2018, a notice of entry of the order was mailed to

all creditors listed on the Debtors’ creditor matrixes filed with the Bankruptcy Court (See ECF

Nos. 32-1 and 38).

       On December 11, 2018, the Debtors filed an application to establish January 24, 2019 as

the administrative claims bar date for all administrative claims other than for professionals

retained by the Debtors, the DIP Lender and the U.S. Trustee (ECF Docket No. 121). Pursuant to

order entered January 3, 2019 as ECF Docket No. 133, the Court approved January 24, 2019 as

the Administrative Claim Bar Date other than for certain tax claims asserted by the New York

City Department of Finance. As set forth in the Affidavit of Service filed on January 3, 2019 as

ECF Docket No. 134, the Debtors timely served the Administrative Bard Date Order and

accompanying Notice on all parties in interest.

                                                  14
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




           5. 341 Meeting and Case Status Conferences

       On March 9, 2018, the Debtors attended their Initial Debtor Interview and Section 341(a)

Meeting of Creditors. The Debtors also appeared at the initial case conference in this Bankruptcy

proceeding before the Hon. Nancy Hershey Lord on February 15, 2018, and Debtors’ counsel

has appeared at all hearings and case conferences as scheduled by the Bankruptcy Court.

           6. Post-Petition DIP Lending

       The Debtors had insufficient cash to make adequate protection payments to Macon

Funding and to operate, repair, and renovate the Premises. Nussbaum (the “DIP Lender”)

agreed to loan the Debtors up to $300,000 (the “Original DIP Loan”) pursuant to § 364(b) of

the Bankruptcy Code. An order approving the Original DIP Loan on an interim basis was entered

by the Bankruptcy Court on March 26, 2018 (ECF No. 43), and the Original DIP Loan was

approved on a final basis pursuant to order of the Bankruptcy Court entered April 22, 2018 (ECF

No. 59). The Debtors subsequently determined that the proceeds of the Original DIP Loan were

insufficient to fund their post-petition expenses. On June 26, 2018, the Debtors filed a motion

seeking approval to supplement the Original DIP Loan with an additional advance or advances to

be made by Nussbaum totaling up to $275,000.00 (the “Additional DIP Loan Advance”). The

Bankruptcy Court approved this motion by order dated July 26, 2018 (ECF No. 109). The

Original DIP Loan, as increased by the Additional DIP Loan Advance, has been fully drawn by

the Debtors. The original DIP Loan agreement provided that the loan matured upon, among other

things, the earliest to occur of the effective date of a Chapter 11 plan and December 31, 2018.

The DIP Lender subsequently agreed to modify the DIP Loan Agreement to extend the Maturity

Date from December 31, 2018 to June 1, 2019, and such amendment was approved by order of

the Court dated January 21, 2019 (ECF No. 136). This amendment prevented the Debtors from

                                               15
     Case 1-18-40321-nhl         Doc 170      Filed 02/11/19   Entered 02/11/19 13:38:56




incurring default interest from December 31, 2018 through the Effective Date. On January 25,

2019, the Debtors filed a motion seeking approval to further amend the DIP Loan Agreement to

allow Nussbaum to make an additional advance (or advances) of up to $50,000.00 to fund the

expenses associated with the proposed exit facility described below (the “Final DIP Loan

Advance”), which the Bankruptcy Court approved by Order entered February 8, 2019 as ECF

Docket No. 166. The Original DIP Loan, as increased by the Additional DIP Loan Advance and

the Final DIP Loan Advance, is hereinafter referred to collectively as the "DIP Loan."

       The DIP Lender was granted an administrative priority claim and a lien upon all assets of

the Debtors, junior to valid and duly perfected liens existing (i) as of the Petition Date, with

respect to the Original DIP Loan, (ii) as of July 26, 2018, with respect to the Additional DIP

Loan Advance, and (iii) as of February 7, 2019, with respect to the Final DIP Loan Advance.

           7. Clarke Adversary Proceeding:

       The Debtors have expunged the interests of Clarke in the Debtors and the Premises. The

Debtors (i) obtained 2004 Orders to take discovery of Clarke and various other parties (ECF

Docket Nos. 58; (ii) objected to the claim and interest of Clarke (ECF Docket No. 64); and

commenced an adversary proceeding captioned E& J Macon LLC, 1596 Pacific Realty LLC,

1049 Bergen Realty LLC and 401 Macon Realty LLC v. John Clarke, Adv. Proc. 18-01068. On

August 17, 2018, Judgment was entered in favor of the Debtors expunging all interest of Clarke

in the Debtors and the Premises. This Judgment was recorded with the City Register of the City

of New York on August 29, 2018 (Control No. 2018000290499). The bankruptcy process saved

the Debtors years of potential litigation in the state courts, efficiently removing the most

significant obstacle to the reorganization.



                                                 16
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




           8. Settlement of MPW Claim Action:

       Pursuant to an order dated May 30, 2018 (ECF Docket No. 77), the Debtors and MPW

Funding settled a dispute regarding an alleged contract executed by the Debtors and MPW

wherein, among other things, the Debtors were granted a right to re-purchase property commonly

known as 346 East 9th St., Brooklyn, N.Y. The parties disputed whether the original sale to MPW

was valid and whether the Debtors' right to purchase the property had expired. The dispute was

also the subject of a state court action. Pursuant to the settlement the Debtors were paid $40,000

to release their claims under the contract to re-purchase the property and dismiss the action. The

settlement saved the estates months of costly and uncertain litigation.

           9. Claim Objections:

       The Debtors objected to a handful of claims, including claims filed by (i) the New York

City Department of Finance, for general corporate taxes and unincorporated business taxes, and

(ii) Macon Funding. Pursuant to an order entered July 29, 2018, the claims of the City of New

York were disallowed, subject to the right to file amended claims following the filing of certain

tax returns by Johnson and the Debtors.

       The City of New York filed a limited objection to the Original Disclosure Statement. For

the avoidance of doubt, the Debtors intend to pay in full all allowed claims of the City of New

York and intend to cure/pay all substantiated HPD and other violations attached to the Premises.

The Debtors have been working with the City of New York to address disputes concerning these

claims and violations. To the extent that the monetary claims and violations cannot be resolved

prior to the confirmation of the Third Amended Plan, the Debtors will reserve 100% of the

disputed claim amount and pay the claim once allowed and/or resolved. The Debtors will not be

seeking a discharge of the obligation to cure non-monetary health and safety violations and agree

                                                17
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19      Entered 02/11/19 13:38:56




that they have an ongoing duty to cure such violations. The Debtors have agreed that to the

extent that the City of New York requires tax returns from the Debtors or Mr. Johnson to

determine pre-petition or post petition taxes due with respect to the Premises, the City of New

York shall have 30 days after the receipt of such tax returns to file a claim for taxes due. This is

referred to in the Third Amended Plan as the NYC Tax Claim Bar Date.

       The Office of the United States Trustee identified that the amount of fees set forth in the

Original Disclosure Statement which may be due in connection with the final distributions were

not $13,000, but will be 1% of the disbursements. This Third Amended Disclosure Statement

and the Third Amended Plan provides for payment of such fees.

           10. Macon Funding Claim Settlement

       The Macon Funding Loan represents the single largest secured claim in the cases and

encumbers the Premises with a first priority lien and security interest. The resolution of this

claim is the second pillar to confirmation of a Chapter 11 plan. Debtors objected to the Macon

Funding Loan on, among other grounds, that the loan was usurious. Following extensive

settlement negotiations, the Debtors and Macon Funding reached an agreement as to the amount

and treatment of the Macon Funding Loan as set forth in that certain Stipulation of Settlement,

So Ordered by the Court on December 15, 2018 (ECF Docket No. 127).

        THE THIRD AMENDED PLAN OF REORGANIZATION

       The following is a brief summary of the Third Amended Plan. The Third Amended Plan

represents a proposed legally binding agreement and creditors and interest holders are urged to

consult with their counsel in order to fully understand the Third Amended Plan and to make an

intelligent judgment concerning it. The Third Amended Plan governs over any discrepancy in

this summary.

                                                18
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




       As required by the Bankruptcy Code, the Third Amended Plan places claims and interests

in various classes and describes the treatment each class will receive. The Third Amended Plan

also states whether each class of claims is impaired or unimpaired. If the Third Amended Plan is

confirmed, your recovery will be limited to the amount provided by the Third Amended Plan.

       Attached hereto as Exhibits "B-H" are schedules of all claims and the proposed

treatment of such claims.

   A. Treatment of Unclassified Claims Under the Third Amended Plan

       Certain types of claims are automatically entitled to specific treatment under the

Bankruptcy Code. They are not considered impaired, and holders of such claims do not vote on

the Third Amended Plan. They may, however, object if, in their view, their treatment under the

Third Amended Plan does not comply with that required by the Bankruptcy Code. As such, the

Debtors have not placed the following claims in any class:

           1. Allowed Administrative Claims other than Claims of Professionals

       Administrative claims are costs or expenses of administration in connection with the

Chapter 11 Cases, including, without limitation, any actual, necessary costs and expenses of

preserving the Debtors’ estates, claims arising post-petition, and all fees and charges assessed

against the Debtors’ estates pursuant to 28 U.S.C. § 1930. The term Administrative Claim does

not include Fee Claims and quarterly fees owed to the Office of the U.S. Trustee, which are

treated separately in the Third Amended Plan. These Allowed Claims shall be paid in Cash

within 10 business days after the Effective Date from the Plan Distribution Fund. The Debtors’

estimate of these claims outstanding on the Effective Date is set forth on Exhibit "C" hereto.

       Administrative claims which are disputed as of the date of this Third Amended

Disclosure Statement are set forth on Exhibit C-1 hereto.

                                               19
     Case 1-18-40321-nhl         Doc 170    Filed 02/11/19      Entered 02/11/19 13:38:56




       Claim No. 10 (in Case 18-40321) was filed on January 24, 2019 by Dionicio Bonifacio

against 401 Macon Realty (the “Bonifacio Claim”). The claim is based upon a state law personal

injury action commenced on August 20, 2018 against (i) 401 Macon Realty LLC, as the owner of

the improved real property located at 401 Macon Street, Brooklyn, New York ("401 Macon

Street") and (ii) Platinum Builders Inc., a contractor retained by 401 Macon to perform work at

401 Macon Street, alleging that Bonifacio sustained personal injuries at 401 Macon Street on

June 29, 2018 while working there as a laborer under the employ of R&B Construction, a

subcontractor of Platinum Builders, Inc. The action is styled Dionicio Bonifacio v. 401 Macon

Realty LLC and Platinum Builders, Inc., Supreme Court of the State of New York Bronx

County, Index No. 2966/2018 (the “State Court Action”). The State Court Action was stayed

as a result of these Bankruptcy Cases. No answer has been filed by the Debtors. The Debtors ((i)

deny that any negligence or wrongdoing on the part of any Debtor or any conditions caused by

the Debtor at 401 Macon Street caused or contributed to any alleged injury to Bonifacio; (ii)

deny any liability on account of any alleged injury; (iii) deny that Bonifacio sustained any injury;

(iv) deny that there is any basis for the filing of the Bonifacio Claim; (iv) assert that Debtor’s

insurance carrier has denied coverage for the Bonafacio Claim based upon an exclusion from

coverage for claims asserted by employees of independent contractors which provide separate

insurance coverage; (v) assert that 401 Macon is, as a result of retaining Platinum Builders for

contracting services at 401 Macon, an additional insured under the liability insurance policy of

Platinum Builders; (vii) assert that 401 Macon has claims for indemnity and contribution against

Platinum Builders for any damage award resulting from the State Court Action; and (vii) believe

that any damages which may be proven by Bonafacio are within the limits of insurance coverage

provided by Platinum Builders.

                                                20
       Case 1-18-40321-nhl       Doc 170     Filed 02/11/19   Entered 02/11/19 13:38:56




        On January 25, 2018, counsel for the Debtors made demand upon counsel for Mr.

Bonifacio, pursuant to Bankruptcy Rule 9011(c), to withdraw the Bonifacio Claim, and advised

that in the event that the Bonifacio Claim was not withdrawn, the Debtors intended to seek

sanctions against Bonaficio and his counsel.

        Subsequent to January 25, 2019, counsel for Debtors and Bonifacio reached an agreement

in principal as to the resolution of the Bonifacio Claim and its treatment under the Third

Amended Plan (the “Bonifacio Settlement”). The Bonifacio Settlement will be reflected in a

Stipulation and Order submitted to the Court for approval. The general terms of the Bonifacio

Settlement are:

       The Bonifacio Claim is a single administrative claim against Debtor 401 Macon Realty
        LLC, allowed in an unliquidated amount.
       Any recovery from the Debtors is limited to the extent of any available insurance
        coverage of the Debtors.
       The Bonifacio Claim shall receive no distribution from property of the estate under the
        Third Amended Plan or otherwise.
       No funds shall be reserved for payment of the Bonifacio Claim.
       The Bonifacio Claim shall be discharged upon the Effective Date and appropriate
        injunction against pursuit against the Debtors.
       Upon approval of this settlement of the Bonifacio Claim, Claim No. 10 shall be deemed
        amended to reflect an unliquidated claim amount, subject to a determination as to
        liability, if any, of 401 Macon in the State Court Action.
       Debtor will consent to relief from the stay to allow the State Court Action to proceed to
        liquidate the liability, if any of 401 Macon. Bonifacio is enjoined from pursuing any
        recovery on account of the Bonifacio Claim against any Debtor, except to the extent of
        said Debtor's available insurance coverage, including any excess insurance coverage and
        Debtors rights in and to such insurance coverage (the "Available Insurance").
       Debtors will cooperate with Bonifacio for the purpose of Bonifacio pursuing the
        Available Insurance, if any, in connection with the Bonifacio Claim and the State Court
        Action consistent with the treatment of the Bonifacio Claim in the Third Amended Plan


        The Bonifacio Claim is now included in Exhibit C hereto and such claim no longer

presents a material risk to the reorganization.



                                                  21
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




           2. Allowed DIP Lender Claim

       As of the date hereof, the DIP Lender Claim constitutes an Administrative Claim and

junior secured claim on the Premises for the post-petition DIP Loan in the principal amount of

$575,000. The DIP Lender Claim may increase by up to an additional $50,000, depending upon

the ultimate amount of the Final DIP Loan Advance. Pursuant to the terms of the DIP Loan, the

DIP Loan has accrued (and continues to accrue) interest at the rate of 9% per annum, but no

payments were required prior to the Effective Date. Assuming an Effective Date on or about

February 28, 2019, the estimated accrued interest on the $575,000 portion of the DIP Loan

funded as of the date hereof will be $40,487.50, and the reimbursable legal fees of the DIP

Lender will be $15,000. Unless the DIP Lender agrees to different treatment, the DIP Lender

Claim shall be paid in full in Cash within 10 business days after the Effective Date from the Plan

Distribution Fund.

           3. Allowed Administrative Claims of Professionals

       These are Claims by any Professionals for compensation for legal and other services and

reimbursement of expenses allowed or awarded under Bankruptcy Code sections 327, 328,

330(a), 331, 503(b) and/or 1103. The Debtors have two Professionals whose employment has

been approved by the Bankruptcy Court; (i) the Debtor’s bankruptcy counsel, TLG, and (ii) C&I

as Accountants to the Debtors. The Allowed Administrative Claims of the Professionals shall be

paid in full, in Cash, upon the later of (i) allowance by the Court pursuant to 11 U.S.C. § 330, or

(ii) within 10 days after the Effective Date. The Debtors’ estimate of these claims outstanding on

the Effective Date is set forth on Exhibit "D" hereto.




                                                22
     Case 1-18-40321-nhl        Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




            4. Statutory Fees

       These are claims for fees for which the Debtors are obligated pursuant to Section

1930(a)(6) of title 28 of the United States Code, together with interest, if any, pursuant to Section

3717 of title 31 of the United States Code. The Debtors shall pay outstanding Statutory Fees in

full, in Cash, within 10 business days after the Effective Date. Such fees shall be paid in full, in

Cash, in such amount as incurred in the ordinary course of business by the Debtors from the

Post-Confirmation Reserve. Thereafter, the Debtors shall continue to pay Statutory Fees due and

payable until the earlier of conversion of the Chapter 11 Cases to cases under Chapter 7 of the

Code, dismissal or the entry of a final decree closing the Chapter 11 Cases. The Debtors have

remained current on the payment of such fees and expect the amount due to be 1% of the final

distributions estimated to be approximately $6 million.

            5. Allowed Priority Tax Claims

       Priority tax claims are unsecured income, employment, sales, and other taxes described

by §507(a)(8) of the Bankruptcy Code. The Debtors shall pay all Allowed Priority Tax claims in

full, in Cash from the Plan Distribution Fund within 10 business days after the Effective Date.

The Debtors’ estimate of these claims outstanding on the Effective Date is set forth on Exhibit

"E" hereto.

   B. Classes of Claims

   The following are the classes set forth in the Third Amended Plan, and the proposed

treatment that they will receive under the Third Amended Plan:

       1.      Class 1: Secured Claims

       Class 1 Claims consist of the Secured Claims of (i) Macon Funding (the first mortgage on

the Premises); (ii) Mark J. Nussbaum, as Nominee (the second mortgage on the Premises); (iii)

                                                 23
     Case 1-18-40321-nhl       Doc 170      Filed 02/11/19    Entered 02/11/19 13:38:56




Tower Capital Management (2018 Tax Lien on Macon Street); (iv) the New York City

Department of Finance (pre-petition taxes secured by liens on the Premises); (v) the New York

City Water Board (pre-petition water/sewer rents secured by liens on the Premises); and (vi)

New York City Office of Administrative Trials and Hearings ("NYC OATH") (pre-petition ECB

Violations affecting Premises). All Class 1 Claims will be paid in full to the extent allowed

within 10 business days after the Effective Date. To the extent any objection or litigation

regarding any Class 1 Claims is pending on the Effective Date, the full amount of such claims

will be reserved until resolution of such objection or litigation. Class 1 Claims are unimpaired

and deemed to accept the Third Amended Plan. The Debtors’ estimate of these claims

outstanding on the Effective Date is set forth on Exhibit "F" hereto.

       2.      Class 2: Allowed Non-Tax Priority Claims

       Class 2 Claims consist of Claims entitled to priority under Section 507(a)(3)-(7) of the

Bankruptcy Code. Class 2 Claims shall each receive 100% of their Allowed Class 2 Claims in

full within 10 business days after the Effective Date. To the extent any objection or litigation

regarding any Class 2 Claims is pending on the Effective Date, the full amount of such claims

will be reserved until resolution of such objection or litigation. Class 2 Claims are unimpaired

and deemed to accept the Third Amended Plan. The Debtors’ estimate of these claims

outstanding on the Effective Date is set forth on Exhibit "G" hereto.

       3.      Class 3: Allowed General Unsecured Claims

       Class 3 consists of the holders of Allowed General Unsecured Claims. General

Unsecured Claims are claims which are not either an Administrative Claim, Secured Claim,

Priority Claim, or Interest that arose prior to the Petition Date and include, without limitation,



                                               24
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19      Entered 02/11/19 13:38:56




Claims based upon pre-petition trade accounts payable or Claims based upon the rejection of an

executory contract during the pendency of the Chapter 11 Case.

       Class 3 Claim holders shall share in a distribution on a Pro Rata basis of the remaining

monies in the Plan Distribution Fund, up to 100%, after payment in full of all Allowed

unclassified, Class 1 Claims, Class 2 Claims, and the Post-Confirmation Date Reserve. Class 3

Claim holders will receive a 100% distribution on account of their claims within 10 business

days after the Effective Date. To the extent any objection or litigation regarding any Class 3

Claims is pending on the Effective Date, the full amount of such claims will be reserved until

resolution of such objection or litigation. Class 3 Claims are unimpaired under the Third

Amended Plan and deemed to accept the Third Amended Plan. The Debtors’ estimate of these

claims outstanding on the Effective Date is set forth on Exhibit "H" hereto.

       4.      Class 4: Interests

       Interests are holders of an equity security of or membership interest in any of the Debtors,

within the meaning of Bankruptcy Code sections 101(16) and (17), represented by any issued

and outstanding shares of common or preferred stock or other instrument evidencing a present

ownership or membership interest in a Debtor, whether or not transferable, or any option,

warrant, or right, contractual or otherwise, to acquire any such interest, including a partnership,

limited liability company or similar interest. In addition, all funds remaining after the payment of

all Allowed Claims shall be allocated equally among Debtors, Bergen Realty, Macon Realty and

Pacific Realty and remitted to the Interest Holders according to their Interests in each such

Debtor.

       Class 4 consists of the Claims of holders of Interests in the Debtors. Class 4 Interests are

as follows:

                                                25
     Case 1-18-40321-nhl       Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




   E&J Macon LLC: Ervin Johnson, Jr. 100% owner

   401 Macon Realty LLC:

                 401 Macon Johnson LLC – 51% owner of Debtor
                     o Ervin Johnson, Jr. - 100% owner of 401 Macon Johnson LLC
                401 Macon Holdings LLC – 49% owner of Debtor
                     o Mark J. Nussbaum – 100% owner of 401 Macon Holdings LLC
   1050 Bergen Realty LLC:
                1049 Bergen Johnson LLC – 51% owner of Debtor
                     o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
                1049 Bergen Holdings LLC – 49% owner of Debtor
                     o Mark J. Nussbaum – 100% owner of 1049 Bergen Holdings LLC
   1597 Pacific Realty LLC:
                1596 Pacific Johnson LLC – 51% owner of Debtor
                     o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
                1596 Pacific Holdings LLC – 49% owner of Debtor
                     o Mark J. Nussbaum – 100% owner of 1596 Pacific Holdings LLC

Holders of Class 4 Interests shall retain their interests in the Debtors as stated above. Class 4

Interests are unimpaired and deemed to accept the Third Amended Plan.

   C. Resolution of Disputed Claims & Reserves

       1. Objections.

       An objection to either the allowance of a Claim or an amendment to the Debtors’

Schedules shall be in writing and may either be filed with the Bankruptcy Court or pursued and

resolved by other means by the Debtors, at any time on or before the Effective Date, or for a

period of sixty (60) days thereafter, or within such other time period as may be fixed by the

Bankruptcy Court. Except as otherwise set forth in the Third Amended Plan, (i) any Claim

against any of the Debtors that arose prior to the Petition Date not filed with the Bankruptcy

Court by the applicable bar date, unless specifically scheduled by the Debtors as nondisputed,

noncontingent and liquidated, or (ii) any Administrative Claim, other than certain tax claims of

the City of New York which shall be filed within 30 days of the receipt of tax returns for the
                                            26
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19    Entered 02/11/19 13:38:56




Debtors and Mr. Johnson 2016 and 2017, not filed with the Bankruptcy Court by January 24,

2019, is hereby deemed invalid for all purposes. The Debtors will object to and settle any Claims

and shall settle, compromise or prosecute all Claims objections. The Debtors shall have the

discretion to settle disputed claims for an amount up to 100% of the amount claimed without

further order of the Bankruptcy Court; but may seek an order of the Bankruptcy Court approving

a settlement. In the event no order approving a settlement is sought, the Debtors shall file a

notice of settlement and distribution on the Court docket.

       2. Amendment of Claims.

       A Claim may be amended prior to the Effective Date only as agreed upon by the Debtors

and the holder of such Claim and as approved by the Bankruptcy Court or as otherwise permitted

by the Bankruptcy Code and Bankruptcy Rules. After the Effective Date, a Claim may be

amended as agreed upon by the holder thereof and the Debtors to decrease, but not increase, the

face amount thereof.

       3. Reserve for Disputed Claims.

       The Debtors shall reserve for account of each holder of a Disputed Claim (other than the

Bonifacio Claim) that property which would otherwise be distributable to such holder on such

date were such Disputed Claim an Allowed Claim on the Effective Date, or such other property

as the holder of such Disputed Claim and the Debtors may agree upon. The property so reserved

for the holder, to the extent such Disputed Claim is allowed, and only after such Disputed Claim

becomes a subsequently Allowed Claim, shall thereafter be distributed to such holder.

       4. Distributions to Holders of Subsequently Allowed Claims.

       Unless another date is agreed on by the Debtors and the holder of a particular

subsequently Allowed Claim, the Debtors shall, on the first Business Day to occur after the

                                                27
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19      Entered 02/11/19 13:38:56




fourteenth (14th) day after the Allowed amount of such theretofore Disputed Claim is

determined, distribute to such holder with respect to such subsequently Allowed Claim the

amount of distribution required under the Third Amended Plan at that time, in Cash. The holder

of a subsequently Allowed Claim shall not be entitled to any interest on the Allowed amount of

its Claim, regardless of when distribution thereon is made to or received by such holder.

   D. Plan Funding and Means of Implementing the Third Amended Plan

       1. Plan Funding.

       As set forth on the chart attached as Exhibit "B", the claims and fees expected to be paid

in connection with confirmation of the Third Amended Plan, together with the reserves for

disputed claims and post-confirmation professional fees, total approximately $6,407,000. The

Debtors have obtained a commitment for financing secured by a first priority lien in and upon the

Premises in the amount of not less than $7,750,000 (“Exit Financing”). A copy of the

commitment letter, redacted for purposes of confidential information is attached hereto as

Exhibit "I". The Debtors has obtained Bankruptcy Court approval, pursuant to Order entered on

February 11, 2019 as ECF Docket No. 167, to enter into the Exit Financing. Closing of the Exit

Financing shall be conditioned upon confirmation of the Third Amended Plan. The Exit

Financing shall be contributed to the Plan Distribution Fund.

       The Third Amended Plan shall be funded from the Plan Distribution Fund, which consists

of (i) all of the Debtor’s Cash on hand as of the Confirmation Date, (ii) net proceeds from the

DIP Loan, and (iii) the proceeds of the Exit Financing in excess of those necessary to satisfy

liens and claims in and upon the Premises. The Plan Distribution Fund shall be held pursuant to

Section 345 of the Bankruptcy Code and ultimately distributed by the Disbursing Agent,

Teitelbaum Law Group, LLC, in accordance with the terms of the Third Amended Plan. Except

                                               28
     Case 1-18-40321-nhl         Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




as otherwise provided in the Third Amended Plan, including without limitation Article IX of the

Third Amended Plan, the first distribution from the Plan Distribution Fund shall be distributed

by the Disbursing Agent on the later of the following dates: (i) on the Effective Date (or within

10 days thereafter to allow for the disbursement of the proceeds of the Exit Financing) to the

extent the Claim has been Allowed or (ii) to the extent that a Claim becomes an Allowed Claim

after the Effective Date, within fourteen (14) days after the order allowing such Claim becomes a

Final Order.

   2. Means for Implementation.

       On the Effective Date (or within 10 days thereafter to allow for the disbursement of the

proceeds of the Exit Financing), the Disbursing Agent shall make the first distribution from the

Plan Distribution Fund in accordance with the Third Amended Plan. Thereafter, the Disbursing

Agent shall make distributions from the Plan Distribution Fund when a Claim becomes and

Allowed Claim as set forth above. After all creditors have been paid, any remaining funds shall

be distributed to the Interest Holders according to their interests.

   E. Executory Contracts and Leases

       The Third Amended Plan, in Section 7.1, states that during the pendency of the Chapter

11 Cases, the Debtors are deemed to have rejected all written leases or contracts that were

executory, in whole or in part, to which any of the Debtors were a party, excepting (i) all written

leases, if any, and all month-to-month tenancies affecting the Premises as of the Petition Date,

and (ii) that certain Property Management Agreement between the Debtors and USA Quick

Solutions Corp. dated as of January 1, 2018 (collectively, the "Assumed Contracts"). Any

person or entity who may have a Claim that arose from rejection of an executory contract shall,

to the extent such Claim becomes an Allowed Claim, has the rights of a holder of an Unsecured

                                                  29
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




Claim in Class 3 with respect thereto. The Debtors are not aware of any executory contracts

aside from the Assumed Contracts, or any claims arising from the rejection thereof.

   F. Tax Consequence of the Third Amended Plan

       Creditors Concerned with How the Third Amended Plan May Affect Their Tax

Liability Should Consult with Their Own Accountants, Attorneys, and/or Advisors.

       Confirmation may have federal income tax consequences for the Debtors and Creditors.

The Debtors have not obtained, and do not intend to request, a ruling from the Internal Revenue

Service, nor have the Debtors obtained an opinion of counsel with respect to any tax matters.

Any federal income tax matters raised by confirmation of the Third Amended Plan are governed

by the Internal Revenue Code and the regulations promulgated thereunder. Creditors are urged

to consult their own counsel and tax advisors as to the consequences to them, under federal and

applicable state, local and foreign tax laws, of the Third Amended Plan. The following is

intended to be a summary only and not a substitute for careful tax planning with a tax

professional. The federal, state and local tax consequences of the Third Amended Plan may be

complex in some circumstances and, in some cases, uncertain. Accordingly, each holder of a

Claim is strongly urged to consult with his or her own tax advisor regarding the federal, state and

local tax consequences of the Third Amended Plan, including but not limited to the receipt of

cash and/or stock under the Third Amended Plan.

       1. Tax Consequences to the Debtors

       The Debtors may not recognize income as a result of the discharge of debt pursuant to the

Third Amended Plan because Section 108 of the Internal Revenue Code provides that taxpayers

in bankruptcy proceedings do not recognize income from discharge of indebtedness. However, a

taxpayer is required to reduce its “tax attributes” by the amount of the debt discharged. Tax

                                                30
     Case 1-18-40321-nhl         Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




attributes are reduced in the following order: (i) net operating losses; (ii) general business credits;

(iii) capital loss carryovers; (iv) basis in assets; (v) passive activity loss and credit carryovers;

and (vi) foreign tax credit carryovers.

        2. Tax Consequences to Unsecured Creditors

        An unsecured creditor that receives cash in satisfaction of its Claim may recognize gain

or loss, with respect to the principal amount of its Claim, equal to the difference between (i) the

creditor's basis in the Claim (other than the portion of the Claim, if any, attributable to accrued

interest), and (ii) the balance of the cash received after any allocation to accrued interest. The

character of the gain or loss as capital gain or loss, or ordinary income or loss, will generally be

determined by whether the Claim is a capital asset in the creditor’s hands. A creditor may also

recognize income or loss in respect of consideration received for accrued interest on the Claim.

The income or loss will generally be ordinary, regardless of whether the creditor’s Claim is a

capital asset in its hands.

        G.      Causes of Action

        The Debtors will pursue all Causes of Action that should be pursued, and dismiss all

Causes of Action that should be dismissed. The Debtors shall commence such actions no later

than one hundred twenty (120) days after the Effective Date. The proceeds from any recoveries

from Avoidance Actions shall be used to first pay any outstanding professional fees and

expenses incurred in connection with the prosecution of Avoidance Actions, with the balance to

be deposited into the Plan Distribution Fund for further distribution in accordance with the Third

Amended Plan.




                                                  31
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19     Entered 02/11/19 13:38:56




                  CONFIRMATION REQUIREMENTS AND PROCEDURES

       To be confirmable, the Third Amended Plan must meet the requirements listed in §§

1129(a) or (b) of the Bankruptcy Code. These include the requirements that the Third Amended

Plan must be proposed in good faith; at least one impaired class of claims must accept the plan,

without counting votes of insiders; the Third Amended Plan must distribute to each creditor at

least as much as the creditor would receive in a chapter 7 liquidation case, unless the creditor

votes to accept the Third Amended Plan; and the Third Amended Plan must be feasible. These

requirements are not the only requirements listed in § 1129, and they are not the only

requirements for confirmation. As there are no impaired classes under the Third Amended Plan,

the requirement for an assenting impaired class is not applicable.

   A. Who May Vote or Object

       Any party in interest may object to the confirmation of the Third Amended Plan if the

party believes that the requirements for confirmation are not met.

       A creditor has a right to vote for or against the Third Amended Plan only if that creditor

has a claim that is both (1) allowed or allowed for voting purposes and (2) impaired.

       In this case, all creditors will be paid in full in cash the amount of their allowed claim

within 10 days after the Effective Date. There are no classes impaired under the Third Amended

Plan and therefore no claimholders in any class are entitled to vote to accept or reject the Third

Amended Plan.

   1. What Is an Allowed Claim?

       Only a creditor with an allowed claim has the right to vote on the Third Amended Plan.

Generally, a claim is allowed if either (1) the Debtors have scheduled the claim on the Debtors’

schedules, unless the claim has been scheduled as disputed, contingent, or unliquidated, or (2)

                                                32
     Case 1-18-40321-nhl         Doc 170       Filed 02/11/19   Entered 02/11/19 13:38:56




the creditor has filed a proof of claim, unless an objection has been filed to such proof of claim.

When a claim is not allowed, the creditor holding the claim cannot vote unless the Court, after

notice and hearing, either overrules the objection or allows the claim for voting purposes

pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure.

The deadline for filing a proof of claim in this case was April 30, 2018.

The deadline for filing a proof of administrative claim (other than for certain NYC tax claims)
in this case was January 24, 2019.

   2. What Is an Impaired Claim?

       As noted above, the holder of an allowed claim has the right to vote only if it is in a class

that is impaired under the Third Amended Plan. As provided in § 1124 of the Bankruptcy Code,

a class is considered impaired if the Third Amended Plan alters the legal, equitable, or

contractual rights of the members of that class.

       There are no Claims impaired under the Third Amended Plan and therefore there are no

holders of claims that are entitled to vote.

   3. Who is Not Entitled to Vote

       The holders of the following five types of claims are not entitled to vote:

              holders of claims that have been disallowed by an order of the Court;
              holders of other claims that are not “allowed claims”;
              holders of claims in unimpaired classes;
              holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8) of
               the Bankruptcy Code; and
              administrative expenses.

Even If You Are Not Entitled to Vote on the Third Amended Plan, You Have a Right to Object

to the Confirmation of the Third Amended Plan.




                                                   33
     Case 1-18-40321-nhl       Doc 170       Filed 02/11/19   Entered 02/11/19 13:38:56




    B. Votes Necessary to Confirm the Third Amended Plan

    There are no impaired classes under this Third Amended Plan. All creditors are deemed to

accept the Third Amended Plan pursuant to Bankruptcy Code §1126(f). Therefore, no votes are

being solicited to confirm the Third Amended Plan.

    C. Feasibility and Best Interests Test

        The Bankruptcy Code requires that in order to confirm the Third Amended Plan, the

Bankruptcy Court must find that confirmation of the Third Amended Plan is not likely to be

followed by liquidation or the need for further financial reorganization of the Debtors (the

“Feasibility Test”).

        For a plan to meet the Feasibility Test, the Bankruptcy Court must find that the Debtors

will possess the resources to meet their obligations under the Third Amended Plan. On the

Effective Date (or within 10 days thereafter to allow for the disbursement of the proceeds of the

Exit Financing), the Debtors will have sufficient funds to fund the Third Amended Plan. All

Allowed Claims will be paid in full. You Should Consult with Your Accountant or other

Financial Advisor If You Have Any Questions Pertaining to These Projections.

        The commitment letter for the Exit Financing demonstrates that the Debtors will have

sufficient resources to pay the allowed claims as set forth in the plan and that the Third Amended

Plan is feasible.

        In addition, the Bankruptcy Court must determine that the values of the distributions to

be made under the Third Amended Plan to each Class will equal or exceed the values which

would be allocated to such Class in a liquidation under Chapter 7 of the Bankruptcy Code (the

“Best Interest Test”).




                                                34
     Case 1-18-40321-nhl       Doc 170      Filed 02/11/19    Entered 02/11/19 13:38:56




       The Best Interest Test with respect to each impaired Class requires that each holder of a

Claim or Interest in such Class either (i) accept the Third Amended Plan or (ii) receive or retain

under the Third Amended Plan property of a value, as of the Effective Date, that is not less than

the value such holder would receive or retain if the Debtor was liquidated under Chapter 7 of the

Bankruptcy Code. Because there are no impaired classes, no scenario exists, including but not

limited to Chapter 7 liquidation, under which the creditors would be entitled to receive a

distribution greater than that which the Debtors have proposed in their Third Amended Plan. In

fact, were the Debtors’ assets liquidated in a Chapter 7 case, the creditors of the estate would

stand to receive far less as the Administrative costs associated with such a case would be

significantly higher.

       The Debtors believe that the Third Amended Plan satisfies all of the statutory

requirements of Chapter 11 of the Bankruptcy Code, including the “best interest” and feasibility

requirements. The Amended Plan is “fair and equitable” and “does not discriminate unfairly”.

The Third Amended Plan complies with all other requirements of Chapter 11 of the Bankruptcy

Code and the Third Amended Plan has been proposed in good faith.

   D. Notices

       All notices and correspondence should be forwarded in writing to:

       Jay Teitelbaum
       TEITELBAUM LAW GROUP, LLC
       1 Barker Avenue, Third Floor
       White Plains, New York 10601
       Tel: (914) 437-7670 / Fax: (914) 437-7672
       jteitelbaum@tblawllp.com
       Attorneys for the Debtors and Debtors in Possession




                                               35
     Case 1-18-40321-nhl       Doc 170      Filed 02/11/19    Entered 02/11/19 13:38:56




                        EFFECT OF CONFIRMATION OF THE PLAN


   A. Discharge of Debtors and Plan Injunction.

       Upon the Effective Date, the Debtors shall receive a discharge to the extent provided for

under section 1141 of the Bankruptcy Code. To the fullest extent permitted by Section 1141(a)-

(c) of the Bankruptcy Code, all payments and all distributions pursuant to the Third Amended

Plan, shall be in full and final satisfaction, settlement and release of all Claims and Interests,

except as otherwise provided in the Third Amended Plan.

       For the avoidance of doubt, (i) the Debtors will not seek a discharge of the obligation to

remedy non-monetary health and safety violations issued by the City of New York with respect

to the Premises, and to pay any fines assessed in connection with such violations to the extent

such fines are Allowed Claims; the Debtors agree that they have an ongoing obligation to cure

such violations and pay associated Allowed Claims; and (ii) the Debtors will receive a discharge

with respect to the Bonifacio Claim.

   B. Amendment, Modification, Withdrawal or Revocation of the Third Amended Plan.

       The Debtors reserve the right, in accordance with section 1127(a) of the Bankruptcy

Code, to amend or modify the Third Amended Plan prior to the Confirmation Date. After the

Confirmation Date, the Debtors may, upon order of the Bankruptcy Court, in accordance with

section 1127(b) of the Bankruptcy Code, remedy any defect or omission or reconcile and

inconsistencies in the Third Amended Plan in such manner as may be necessary to carry out the

purposes and intent of the Third Amended Plan.

   C. Unclaimed Property

       Distributions to holders of Allowed Claims shall be sent to their last known address set

forth on a proof of claim filed with the Bankruptcy Court or if no proof of claim is filed, on the
                                               36
     Case 1-18-40321-nhl         Doc 170    Filed 02/11/19     Entered 02/11/19 13:38:56




Schedules, or to such other address as may be designated by such Creditor in writing to the

Debtors. A payment is to be deemed unclaimed if the payment on the distribution is not

negotiated by the particular claimholder within 120 days of it being sent by the Debtors. If after

thirty (30) days additional attempted notice to the claimholder such distribution remains

unclaimed or un-negotiated, then and in that event such holder's Claim shall thereupon be

deemed canceled and any such holder shall not be entitled to any payments under the Third

Amended Plan, and such unclaimed distributions shall be returned to the Plan Distribution Fund

and redistributed in accordance with the Third Amended Plan.

   D. Retention of Jurisdiction

       The Bankruptcy Court shall retain jurisdiction of the chapter 11 case:

       (a)     To determine all controversies relating to or concerning the allowance of Claims

upon objection to such Claims by the Debtor(s);

       (b)     To determine requests for payment of Claims entitled to priority under section

507(a)(1) of the Bankruptcy Code, including any and all applications for compensation for

professional and similar fees;

       (c)     To determine any and all applications pursuant to section 365 of the Bankruptcy

Code for the rejection, or assumption and/or assignment, as the case may be, of executory

contracts and unexpired leases to which any Debtor is a party or with respect to which any

Debtor may be liable, and to determine and, if necessary, to liquidate, any and all Claims arising

therefrom;

       (d)     To determine any and all applications, adversary proceedings, and contested or

litigated matters over which the Bankruptcy Court has subject matter jurisdiction pursuant to 28

U.S.C. sections 157 and 1334;

                                               37
     Case 1-18-40321-nhl        Doc 170     Filed 02/11/19    Entered 02/11/19 13:38:56




       (e)     To determine all Disputed Claims and amendments to the Debtors’ Schedules;

       (f)     To adjudicate controversies or interpretations pursuant to any order or stipulation

entered by the Bankruptcy Court prior to the Confirmation Date;

       (g)     To modify the Third Amended Plan pursuant to section 1127 of the Bankruptcy

Code or to remedy any defect or omission or reconcile any inconsistencies in the Third Amended

Plan or Confirmation Order to the extent authorized by the Bankruptcy Code;

       (h)     To make such orders as are necessary or appropriate to carry out the provisions of

the Third Amended Plan;

       (i)     To resolve controversies and disputes regarding the interpretation or enforcement

of the terms of the Third Amended Plan;

       (j)     To commence or prosecute the Causes of Action; and

       (k)     To enter a final decree closing the Chapter 11 Case.

   E. Post-Confirmation Fees, Reserves and Final Decree

       The reasonable compensation and out-of-pocket expenses incurred post-Confirmation

Date by the Debtors’ professionals retained in the Chapter 11 Cases shall be paid by the Debtors

within ten (10) days upon presentation of invoices for such professional services without further

order of the Bankruptcy Court. All disputes concerning post-confirmation fees and expenses

shall be subject to Bankruptcy Court jurisdiction.

       The Debtors shall reserve $75,000.00 from the Plan Distribution Fund for the payment of

post-Confirmation fees incurred by Debtors’ attorneys and accountants in the continued

prosecution of estate causes of action, adjudication of Claims, and in connection with the

carrying out of duties and responsibilities for payment of Allowed Claims as well as payment of



                                                38
     Case 1-18-40321-nhl      Doc 170     Filed 02/11/19    Entered 02/11/19 13:38:56




United States Trustee fees. The balance of such reserve, if any, shall be distributed by the

Disbursing Agent in accordance with Article III of the Third Amended Plan.

       A final decree shall be entered as soon as practicable after initial distributions have

commenced under the Third Amended Plan.



                                 No further text on this page




                                             39
     Case 1-18-40321-nhl        Doc 170      Filed 02/11/19     Entered 02/11/19 13:38:56




                                       RECOMMENDATION

        The Debtors believe that Confirmation of the Third Amended Plan is preferable to any

available alternatives. The Third Amended Plan will provide greater recoveries than those

available in liquidation to all holders of Claims. Any other alternative would cause significant

delay and uncertainty, as well as substantial additional administrative costs.

Dated: White Plains, New York
       February 11, 2019
                                              E&J MACON LLC

                                              By:/s/ Ervin Johnson, Jr
                                                 Ervin Johnson, Jr., Sole Member


                                              1596 PACIFIC REALTY, LLC

                                              By:/s/ Mark J. Nussbaum
                                                 Mark J. Nussbaum, Managing Member


                                              1049 BERGEN REALTY LLC

                                              By: /s/ Mark J. Nussbaum
                                                 Mark J. Nussbaum, Managing Member


                                              401 MACON REALTY LLC

                                              By: /s/ Mark J. Nussbaum
                                                 Mark J. Nussbaum, Managing Member

                                             TEITELBAUM LAW GROUP, LLC
                                             1 Barker Avenue, Third Floor
                                             White Plains, New York 10601
                                             Tel: (914) 437-7670 / Fax: (914) 437-7672
                                             jteitelbaum@tblawllp.com
                                             Attorneys for the Debtors and Debtors in Possession


                                              By: /s/ Jay Teitelbaum
                                                      Jay Teitelbaum

                                                 40
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56




                  EXHIBIT A
         Case 1-18-40321-nhl   Doc 170       Filed 02/11/19    Entered 02/11/19 13:38:56




TEITELBAUM LAW GROUP, LLC
Counsel for the Debtors and
Debtors in Possession
1 Barker Avenue, Third Floor
White Plains, New York 10601
Tel: (914) 437-7670
Fax: (914) 437-7672
Email: jteiltelbaum@tblawllp.com
Jay Teitelbaum, Esq.
David Brooks, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                              Chapter 11
                                       1
            E & J MACON LLC, et al.,                          Case No. 1:18-40321-nhl

                                                              Jointly Administered
                                           Debtors.

 DEBTORS’ THIRD AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

          E & J Macon LLC, 1596 Pacific Realty LLC, 1049 Bergen Realty LLC and 401 Macon

Realty LLC, (each a “Debtor” and collectively the “Debtors”) hereby propose the following

Debtor's' Third Amended Joint Plan of Reorganization (this "Third Plan") pursuant to the

provisions of Chapter 11 of the Bankruptcy Code.




1 Pursuant to order entered January 31, 2018 (ECF Docket No. 15), the Debtors jointly
administered under this caption, along with E&J Macon LLC (“E&J Macon”), are 1596 Pacific
Realty LLC (“Pacific Realty”), Case No. 18-40410-nhl, 1049 Bergen Realty LLC (“Bergen
Realty”), Case No. 18-40412-nhl and 401 Macon Realty LLC (“Macon Realty”), Case No. 18-
40409-nhl.
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




                                                   ARTICLE I
                                                  DEFINITIONS

         For the purposes of this Third Plan, and the Third Amended Disclosure Statement for

Debtors’ Joint Chapter 11 Plan of Reorganization (the "Third Amended Disclosure

Statement") contemporaneously filed herewith, the following terms shall have the respective

meanings set forth below:

         1.1      "Additional DIP Loan Advance" shall mean the DIP Loan advance in the principal

amount of $275,000 funded by the DIP Lender subsequent to exhaustion of the Original DIP

Loan proceeds, as approved by order of the Bankruptcy Court entered July 26, 2018 (ECF

Docket No. 109)

         1.2      “Administrative Claim” shall mean, except as otherwise set forth in this Third

Plan, all or that portion of a Claim for costs or expenses of administration in connection with the

Chapter 11 Cases, including, without limitation, any actual, necessary costs and expenses of

preserving the Debtors’ estates, claims arising post-petition. The term Administrative Claim

does not include Professional Fee Claims, DIP Lender Claims, or fees and charges assessed

against the Debtors’ estates pursuant to 28 U.S.C. § 1930, all of which are treated separately in

this Third Plan.

         1.3      “Administrative Claim Bar Date” shall mean January 24, 2019 as established by

Order of the Bankruptcy Court entered January 3, 2019 at ECF Docket No. 133 (the

“Administrative Bar Date Order”).

         1.4      “Allowed” shall mean with respect to any Claim or Interest that portion of such

Claim or Interest (i) which has been allowed by a Final Order; (ii) which is allowed under the

terms of this Third Plan; or (iii) (a) which has been scheduled by any Debtor as not disputed, not

contingent and not unliquidated, or (b) for which a proof of claim was timely filed and otherwise


Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -2-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




properly filed on or before the applicable bar date with the Bankruptcy Court and, with respect to

Claims described in (iii), as to which no objection to the allowance thereof has been interposed

within the period of time fixed by the Bankruptcy Code, this Third Plan in ARTICLE IX hereof,

the Bankruptcy Rules or an order of the Bankruptcy Court, or as to which any objection has been

determined by a Final Order of the Bankruptcy Court allowing such Claim or any portion

thereof. Except as otherwise specifically set forth in this Third Plan, each Allowed Claim shall

be net of any valid setoff exercised with respect to such Claim pursuant to the provision of the

Bankruptcy Code and applicable law.

         1.5      “Allowed Administrative Claim” shall mean all or that portion of any

Administrative Claim which has become Allowed by a Final Order or was incurred by any

Debtor in the ordinary course of business during the Chapter 11 Cases and is due and owing

under the terms and conditions of any agreement and applicable law, and timely filed with the

Bankruptcy Court on or before the Administrative Claim Bar Date, except as otherwise provided

in the Administrative Bar Date Order.

         1.6      “Allowed DIP Lender Claim” shall mean the allowed claim in the principal

amount of the DIP Loan ($575,000 as of the date hereof and subject to further principal

advance(s) of up to $50,000, depending on the ultimate amount of the Final DIP Loan Advance,

plus accrued and unpaid interest at the rate of 9% per annum in the amount of $38,956.25 as of

December 21, 2018, plus interest at the rate of 9% per annum at the per diem amount of $143.75

from and after December 22, 2018 until paid (this per diem figure being based on an outstanding

principal balance of $575,000, and subject to increase following funding of Final DIP Loan

Advance) plus legal fees, costs and expenses in the amount of $15,000.00, which claim has been

granted: (i) pursuant to Bankruptcy Code § 364(b), an unsecured administrative claim; and (ii)



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -3-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19          Entered 02/11/19 13:38:56




pursuant to Bankruptcy Code §§105 and 364(c)(3), without the necessity of the execution,

recordation of filing of mortgages, security agreements, control agreements, pledge agreements,

financing statements or other similar documents, the DIP Lender is hereby granted a duly

perfected lien and security interest in and upon the Real Property, junior to valid, duly perfected

liens in and upon the Real Property existing (i) as of the Petition Date, with respect to the Original

DIP Loan, (ii) as of July 26, 2018, with respect to the Additional DIP Loan Advance, and (iii) as of

February 7, 2019, with respect to the Final DIP Loan Advance, and subject to the Carve Out.

         1.7      “Allowed Macon Funding Claim”                        shall mean the allowed secured claim of

Macon Funding Associates pursuant to the terms of the Stipulation and Order dated December

11, 2018 and approved by the Bankruptcy Court by order entered December 17, 2018 (ECF

Docket No. 127), as follows:

                  a. Pre-petition claim in the principal amount of $3,843,533; plus

                  b. Post-petition interest which shall accrue on the $3,843,533 at the rate of 14%

                       per annum from the Petition Date until paid in full; plus

                  c. Reasonable post-petition legal fees of Gary Ravert, Esq., attorney for Macon

                       Funding, in an amount to be agreed upon by the Parties (which amount shall

                       not bear interest). In the event the Parties cannot agree on the amount of such

                       fees, the dispute shall be submitted to the Bankruptcy Court to be determined

                       in a contested matter subject to the standards employed by Bankruptcy Courts

                       in this District upon consideration of professional fee applications.

                  d. Section 4 (a), (b) and (c) together shall be “Allowed Claim” of Macon

                       Funding.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -4-
       Case 1-18-40321-nhl             Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




                  e. The Allowed Claim shall be allowed as a secured claim, secured by a first

                       priority mortgage in and lien upon the Premises.

         1.8      “Avoidance Actions” shall mean any cause of action assertable under sections

510, 542, 543, 544, 545, 547, 548, 549, 550 or 553 of the Bankruptcy Code or non-bankruptcy

law.

         1.9      “Ballot” shall mean each of the voting forms to be distributed with this Third

Plan to holders of Claims or Interests in Classes that are impaired under the terms of this Third

Plan and are entitled to vote in connection with the solicitation of acceptances of this Third Plan.

Note that there are no impaired Classes under this Third Plan and no Ballots shall be

distributed.

         1.10     “Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C. §§

101, et seq., as in effect on the Petition Date.

         1.11     “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

Eastern District of New York, Brooklyn Division.

         1.12     “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as

amended from time to time, as applicable to the Chapter 11 Case, including the Local Rules of

the Bankruptcy Court.

         1.13     “Bar Date” shall mean April 30, 2018 as the general Bar Date (and July 24, 2018

as the bar date for governmental units) in each case as established by order entered March 2,

2018, (the “Bar Order”) as ECF Docket No. 32.

         1.14     “Bonifacio Claim” shall mean that certain claim against 401 Macon Realty in the

amount of $20 million for alleged personal injuries, filed as Claim No. 10 in the E&J Macon

case (1:18-40321).



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -5-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




         1.15     “Bonifacio Settlement” shall mean the settlement of the Bonifacio Claim as

described in the Third Amended Disclosure Statement and that certain Stipulation and Order

Resolving Claim of Dionicio Bonifacio filed on February 8, 2019 as ECF Docket No. 164-1.

         1.16     “Business Day” shall mean any day on which commercial banks are open for

business in the City of New York and County of New York, New York, other than, a Saturday,

Sunday or legal holiday in the State of New York.

         1.17     “Cash” shall mean the legal tender of the United States of America.

         1.18     “Causes of Action” shall mean any claim, cause of action, controversy, demand,

agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty,

suit, obligation, liability, damage, judgment, account, defense, offset, power, privilege, license,

and franchise of any kind or character whatsoever, known, unknown, contingent or non-

contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed

or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before,

on, or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other

theory of law. Cause of Action shall also include: (a) any right of setoff, counterclaim, or

recoupment and any claim on contracts or for breaches of duties imposed by law or in equity; (b)

the right to object to Claims or Interests; (c) any claim pursuant to section 362 or chapter 5 of the

Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress, and usury, and any

other defenses set forth in section 558 of the Bankruptcy Code; and (e) any state law fraudulent

transfer claim.

         1.19     “Chapter 11 Cases” shall mean the above-captioned cases commenced by the

filing of voluntary petitions by the Debtors seeking relief under chapter 11 of the Bankruptcy

Code with the Bankruptcy Court on the Petition Date.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -6-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




         1.20     “Claim” shall mean a claim as defined in section 101(5) of the Bankruptcy Code,

including, without limitation, any administrative claim and any claims arising under section 502

of the Bankruptcy Code.

         1.21     “Class” shall mean a class of holders of Claims or Interests described in

ARTICLE III of this Third Plan.

         1.22     “Confirmation Date” shall mean the date upon which the Confirmation Order is

entered by the Bankruptcy Court.

         1.23     “Confirmation Order” shall mean the order entered by the Bankruptcy Court

confirming this Third Plan pursuant to section 1129 of the Bankruptcy Code.

         1.24     “DIP Lender” shall mean Mark Nussbaum.

         1.25     “DIP Loan” refers collectively to the Original DIP Loan, Additional DIP Loan

Advance, and the Final DIP Loan Advance, and shall mean the debtor-in-possession loan made

by the DIP Lender to the Debtors pursuant to Bankruptcy Code 364(b), approved by the DIP

Orders of Bankruptcy Court, which DIP Loan is more particularly described in Section II(6) of

the Third Amended Disclosure Statement.

         1.26     "DIP Loan Orders" shall mean the Orders of the Bankruptcy Court at ECF

Docket Nos. 43, 59, 109, 136, and 168.

         1.27     “Disbursing Agent” shall mean the party that shall open and maintain a separate

attorney trust bank account in which all cash received for purposes of distribution shall be

deposited in accordance with section 345 of the Bankruptcy Code and as otherwise may be

required by the Local Rules of the Bankruptcy Court, by the Office of the United States Trustee,

or this Third Plan, and shall distribute payments under this Third Plan, which Disbursing Agent

shall be Teitelbaum Law Group, LLC, attorneys for the Debtors.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -7-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




         1.28     “Disputed Claim” shall mean any Claim (i) which is scheduled by any Debtor as

disputed, contingent or unliquidated, or (ii) proof of which has been filed with the Bankruptcy

Court and an objection to the allowance has been or is interposed within the period of time set

forth in Article IX hereof or by the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure

or an order of the Bankruptcy Court extending such time for the filing of such objections, and as

to which, such objection has not been determined by a Final Order of the Bankruptcy Court or

withdrawn. Such Claim, or a portion thereof, shall not be deemed an Allowed Claim until and

unless and to the extent it is resolved as an Allowed Claim by a Final Order entered by the

Bankruptcy Court.

         1.29     “Disputed Claim Reserve” shall mean 100% of the amount of all Disputed

Claims, which shall be held by the Disbursing Agent from this Third Plan Distribution Fund for

distribution pursuant to this Third Plan following the resolution of such Disputed Claim.

Pursuant to the Bonifacio Settlement, no reserve shall be established for the Bonifacio Claim.

         1.30     “Effective Date” shall mean the first Business Day that is one (1) Business Day

after the date upon which the Confirmation Order becomes a Final Order.

         1.31     “Estates” shall mean the estates of the Debtors created by the Chapter 11 Cases

pursuant to Bankruptcy Code section 541.

         1.32     “Exit Financing” shall mean the sum of not less than $7,750,000 to be loaned to

the Debtors to fund this Third Plan, on the terms and conditions evidenced by the commitment

letter attached hereto as Exhibit "C", and as approved by order of the Bankruptcy Court entered

February 11, 2019 as ECF Docket No. 167.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -8-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19   Entered 02/11/19 13:38:56




         1.33     “Fee Claim” shall mean a Claim by any Professional for compensation for legal

and other services and reimbursement of expenses allowed or awarded under Bankruptcy Code

sections 327, 328, 330(a), 331, 503(b) and/or 1103.

         1.34     "Final DIP Loan Advance" shall mean the advance(s) in the principal amount of

up to $50,000 to be made by the DIP Lender fund to the fees and expenses of Debtors' Exit

Financing, as approved by order of the Bankruptcy Court entered February 11, 2019 (ECF

Docket No. 168)

         1.35     “Final Order” shall mean an order or judgment of the Bankruptcy Court entered

by the clerk of the Bankruptcy Court on the docket of the Chapter 11 Cases which has not been

reversed, vacated or stayed and as to which (a) the time to appeal or seek review or rehearing has

expired, and a notice of appeal or request for review or rehearing is not pending, or (b) any

appeal that has been taken has been finally determined or dismissed on grounds that affirm the

order or judgment, it being further provided that if such appeal or request for a rehearing is

pending, that if such order is not stayed pending appeal or rehearing pursuant to Fed. R. Civ. P.

62 as incorporated by Bankruptcy Rule 7062, the order shall be deemed to be a Final Order. The

possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure or Bankruptcy

Rule 9024 may be filed related to such order or judgment shall not cause such order or judgment

to not be a Final Order.

         1.36      “Impaired” shall mean a Claim or class of Claims that is impaired within the

meaning of section 1124 of the Bankruptcy Code.

         1.37     “Insider” shall have the meaning ascribed to it in section 101(31) of the

Bankruptcy Code.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -9-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         1.38     “Interest” shall mean the interest of any holder of an equity security of or

membership interest in a Debtor, within the meaning of Bankruptcy Code sections 101(16), (17),

represented by any issued and outstanding shares of common or preferred stock or other

instrument evidencing a present ownership or membership interest in a Debtor, whether or not

transferable, or any option, warrant, or right, contractual or otherwise, to acquire any such

interest, including a partnership, limited liability company or similar interest.

         1.39     “NYC Tax Claim Bar Date” shall mean, for the City of New York, to the extent

that the City of New York requires tax returns from the Debtors or Mr. Johnson to determine pre-

petition or post-petition taxes due with respect to the Premises, the City of New York shall have

30 days after the receipt of such tax returns to file a claim for taxes due.

         1.40      "Original DIP Loan" shall mean the loan in the principal amount of $300,000

made by the DIP Lender to the Debtors in accordance with the order of the Bankruptcy Court

entered April 22, 2018 as ECF Docket No. 59.

         1.41     “Petition Date” shall mean the date each Debtor filed its voluntary petition for

relief under Chapter 11 of the Bankruptcy Code, namely January 19, 2018 for E&J Macon and

January 25, 2018 for Pacific Realty, Bergen Realty, and Macon Realty.

         1.42     “Person” shall mean an individual, corporation, partnership, limited liability

company, joint venture, association, joint stock company, trust, estate, unincorporated

organization, governmental unit, government (or agency or political subdivision thereof), or

other entity, including, without limitation, each of the Debtors.

         1.43     “Plan Distribution Fund” shall mean (i) all of the Debtors’ Cash on hand as of

the Confirmation Date, (ii) net proceeds from the DIP Loan, and (iii) proceeds of the Exit




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -10-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




Financing, which collectively shall be used to fund a distribution under the Third Plan to all

Allowed Claims, the Disputed Claims Reserve and the Post-Confirmation Date Reserve.

         1.44     “Post-Confirmation Date Reserve” shall mean the sum of $75,000.00 which shall

be reserved from this Third Plan Distribution Fund in order to fund post-Confirmation Date

professional fees incurred by Debtor’s counsel and accountants in the continued prosecution of

any Causes of Action, adjudication of Claims, and in connection with the carrying out of the

duties and responsibilities as the Disbursing Agent as well as payment of statutory fees.

         1.45     “Priority Claim” shall mean a Claim other than an Administrative Claim that is

entitled to priority under section 507 of the Bankruptcy Code.

         1.46     “Priority Tax Claim” shall mean any Claim of a governmental unit of the kind

entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy

Code.

         1.47      “Pro Rata” shall mean (i) regarding Claims, the ratio of the amount of an

Allowed Claim in a particular Class to the aggregate amount of Allowed Claims in such Class;

and (ii) regarding Interests, the ratio of the amount of the Interest to the aggregate amount of

Interests.

         1.48     “Professionals” shall mean professional persons retained under section 327 or

1103 of the Bankruptcy Code pursuant to a Final Order of the Bankruptcy Court and shall

specifically include (i) Teitelbaum Law Group, LLC, and (ii) Colasanti & Iurato, LLP.

         1.49     “Professional Fee Claims” These are Claims by any Professionals for

compensation for legal and other services and reimbursement of expenses allowed or awarded

under Bankruptcy Code sections 327, 328, 330(a), 331, 503(b) and/or 1103.

         1.50     “Reorganized Debtors” shall mean each of the Debtors as of the Effective Date.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -11-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         1.51     “Second Amended Disclosure Statement” shall mean the Second Amended

Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization filed on January 26,

2019 as ECF Docket No. 147.

         1.52     “Second Amended Plan” shall mean Debtors' Second Amended Joint Chapter 11

Plan of Reorganization filed on January 26, 2019 as ECF Docket No. 148, which was filed

contemporaneously with the Second Amended Disclosure Statement in the Chapter 11 Cases.

         1.1      “Third Amended Disclosure Statement” shall mean the Third Amended

Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization, filed February 4,

2019 as ECF Docket No. 155, and any amendments or modifications thereto made in accordance

with the provisions of the Bankruptcy Code.

         1.2      “Third Plan” shall mean this Third Amended Joint Plan of Reorganization, which

was filed February 4, 2019 as ECF Docket No. 155 and subsequently put into final form in

accordance with the provisions of Section 1127(a) of the Bankruptcy Code, together with any

amendments or modifications hereto made subsequent to the date hereof in accordance with the

provisions of the Bankruptcy Code.

         1.3      “Secured Claim” shall mean a Claim held by creditors secured by mortgages or

liens on real and/or personal property owned by a Debtor or upon the leasehold interests and

assets of a Debtor in accordance with section 506(a) of the Bankruptcy Code.

         1.4      “Schedules” shall mean the schedules of assets and liabilities and the statement of

financial affairs filed by the Debtors as required by section 521 of the Bankruptcy Code and

Bankruptcy Rule 1007, and all amendments thereto.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -12-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         1.5       “Statutory Fees” shall mean those fees for which the Debtors are obligated

pursuant to Section 1930(a)(6) of title 28 of the United States Code, together with interest, if any,

pursuant to Section 3717 of title 31 of the United States Code.

         1.6      “Unimpaired” shall mean, with respect to any Class, that such Class is not

Impaired. All Classes are Unimpaired under this Third Plan.

         1.7      “United States Trustee” shall mean the United States Trustee for Region 2.

         1.8      “United States Trustee Fees: shall mean all fees due to the United States Trustee

pursuant to 28, U.S.C. §1930.

         1.9      “Unsecured Claim” shall mean any Claim which is not an Administrative Claim,

Secured Claim, Priority Claim, or Interest that arose prior to the Petition Date and includes,

without limitation, Claims based upon pre-petition trade accounts payable or Claims based upon

the rejection of an executory contract during the pendency of the Chapter 11 Case.

         Unless otherwise specified, all section or exhibit references in this Third Plan are to the

respective section in, or exhibit to, this Third Plan, as the same may be amended, waived, or

modified from time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other

words of similar import refer to this Third Plan as a whole and not to any particular section,

subsection, or clause contained therein. A term used herein that is not defined herein shall have

the meaning assigned to that term in the Bankruptcy Code. The rules of construction contained

in section 102 of the Bankruptcy Code shall apply to this Third Plan. The headings in this Third

Plan are for convenience of reference only and shall not limit or otherwise affect the provisions

hereof. Unless otherwise provided, any reference in this Third Plan to an existing document,

exhibit or schedule means such document, exhibit or schedule as it may have been amended,

restated, revised, supplemented or otherwise modified. If a time or date is specified for any



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -13-
        Case 1-18-40321-nhl            Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




payments or other distribution under the Third Plan, it shall mean on or as soon as reasonably

practicable thereafter. Further, where appropriate from a contextual reading of a term, each term

includes the singular and plural form of the term regardless of how the term is stated and each

stated pronoun is gender neutral.

                                  ARTICLE II
               DESIGNATION AND TREATMENT OF UNCLASSIFIED CLAIMS

         Attached hereto as EXHIBIT "A" is a schedule off all unclassified claims to be treated
                                  under this Third Plan.

         2.1      Allowed Administrative Claims, other than Professional Fee Claims: Shall be

paid in full in Cash within 10 business days after the Effective Date.

         2.2      Disputed Administrative Claims: Schedule C-1 identifies the Disputed

Administrative Claims and the treatment thereof. To the extent any Administrative Claim, other

than the Bonifacio Claim, is a Disputed Claim as of the Effective Date, the full amount of such

Disputed Claim shall be reserved in the Disputed Claims Reserve until resolution of such

Disputed Claim.

         2.3      Allowed DIP Lender Claim: Unless otherwise agreed by the DIP Lender; shall be

paid in full in cash within 10 business days after the Effective Date of this Third Plan.

         2.4      Allowed Professional Fee Claims: Shall be paid in full, in Cash, from this Third

Plan Distribution Fund upon the later of (i) allowance by the Court pursuant to 11 U.S.C. § 330,

or (ii) within 10 days after the Effective Date.

         2.5      Bonifacio Claim: Pursuant to the terms of the Bonifacio Settlement, the Bonifacio

Claim shall be treated as follows:

        The Bonifacio Claim is a single administrative claim against Debtor 401 Macon Realty
         LLC, allowed in an unliquidated amount.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -14-
        Case 1-18-40321-nhl            Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




        Any recovery from the Debtors is limited to the extent of Debtor's available insurance
         coverage, including any excess insurance coverage and Debtors rights in and to such
         insurance coverage (the "Available Insurance").
        The Bonifacio Claim shall receive no distribution from property of the estate under this
         Third Plan or otherwise.
        No funds shall be reserved for payment of the Bonifacio Claim.
        The Bonifacio Claim shall be discharged upon the Effective Date and appropriate
         injunction against pursuit against the Debtors.
        Upon approval of the Bonifacio Settlement, Claim No. 10 shall be deemed amended to
         reflect an unliquidated claim amount, subject to a determination as to liability, if any, of
         401 Macon in the State Court Action.
        Debtor will consent to relief from the stay to allow the State Court Action to proceed to
         liquidate the liability, if any of 401 Macon. Bonifacio is enjoined from pursuing any
         recovery on account of the Bonifacio Claim against any Debtor, except to the extent of
         any Available Insurance.
        Debtors will cooperate with Bonifacio for the purpose of Bonifacio pursuing the
         Available Insurance, if any, in connection with the Bonifacio Claim and the State Court
         Action consistent with the treatment of the Bonifacio Claim herein

         2.6      U.S. Trustee Fees: Shall be paid in full, in Cash, within 10 business days after the

Effective Date to the extent due as of the Effective Date. Thereafter, the Debtor shall continue to

pay U. S. Trustee Fees due and payable until the earlier of conversion of the Chapter 11 Cases to

cases under Chapter 7 of the Code, dismissal or the entry of a final decree closing the Chapter 11

Cases.

         2.7      Allowed Priority Tax Claims: Shall be paid in full in cash within 10 business days

after the Effective Date.

         2.8      New York City Building Code Violation Claims: Non-monetary violations issued

by the City of New York with respect to the health and safety of the Premises, and any fined

levied in connection therewith to the extent determined to be Allowed Claims, shall not be

discharged pursuant to this Third Plan and shall be on ongoing obligation of the Debtors to cure

and pay on terms acceptable to the City of New York.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -15-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




                                       ARTICLE III
                           DESIGNATION OF CLAIMS AND INTERESTS


           Attached hereto as EXHIBIT "B" are schedules of all classified claims to be treated
                                   under this Third Plan.


         3.1      Classification of Claims. All Claims against the Debtors, of whatever nature,

whether or not scheduled or liquidated, absolute or contingent, and all Interests arising from the

ownership of the Debtors whether resulting in an Allowed Claim or an Allowed Interest or not,

shall be bound by the provisions of the this Third Plan, and, except those described in Article II

of this Third Plan, are classified in Section 3.2 hereof.

         A Claim or Interest is classified in a particular Class only to the extent that the Claim or

Interest qualifies within the description of the Class and is classified in a different Class or

Classes to the extent any remainder of the Claim or Interest qualifies within the description of

that different Class or Classes. Unless otherwise provided, to the extent a Claim or Interest

qualifies for inclusion in a more specifically defined Class and a more generally defined Class, it

shall be included in the more specifically defined Class.

         3.2      Classes. For purposes of the Third Plan, those persons holding Claims against, or

Interests in, any Debtor are grouped in accordance with section 1122 of the Bankruptcy Code.

         Class 1: Secured Claims: Class 1 consists of holders of all Secured Claims against any

Debtor, if any.

         Class 2: Allowed Non-Tax Priority Claims: Class 2 consists of the holders of all

Allowed Non-Tax Priority Claims against any Debtor.

         Class 3: Allowed Unsecured Claims: Class 3 consists of the holders of all Allowed,

non-priority Unsecured Claims against any Debtor.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -16-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         Class 4: Interests: Class 4 consists of the holders of Interests.

                                   ARTICLE IV
                    TREATMENT OF CLASSES UNDER THIS THIRD PLAN

         4.1      Treatment of Claims and Interests. The treatment of and consideration to be

received by holders of Allowed Claims and Interests pursuant to Article IV of this Third Plan

shall be in full satisfaction, release and discharge of all respective Claims or Interests against the

Debtors and the holders of an Interest in any Debtor, whether or not a holder of a Claim or

Interest receives a distribution under this Third Plan.

         4.2      Class 1: All Class 1 Claims allowed as of the Effective Date will be paid in full to

the extent Allowed within 10 business days after the Effective Date. To the extent any Class 1

Claim is a Disputed Claim as of the Effective Date, the full amount of such Disputed Claim shall

be reserved in the Disputed Claims Reserve until resolution of such Disputed Claim. Class 1

Claims are Unimpaired and deemed to accept this Third Plan

         4.3      Class 2: All Class 2 Non-Tax Priority Claims allowed as of the Effective Date

will be paid in full to the extent allowed within 10 business days after the Effective Date. To the

extent any Class 2 Claim is a Disputed Claim as of the Effective Date, the full amount of such

Disputed Claim shall be reserved in the Disputed Claims Reserve until resolution of such

Disputed Claim. Class 2 Claims are Unimpaired and are deemed to accept this Third Plan.

         4.4      Class 3: All Class 3 Claims allowed as of the Effective Date will be paid in full to

the extent allowed within 10 business days after the Effective Date. To the extent any Class 3

Claim is a Disputed Claim as of the Effective Date, the full amount of such Disputed Claim shall

be reserved in the Disputed Claims Reserve until resolution of such Disputed Claim. Class 3

Claims are Unimpaired and are deemed to accept this Third Plan.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -17-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         4.5      Class 4: Holders of Class 4 Interests shall retain their interests in the Debtors as

set forth in the Third Amended Disclosure Statement. In addition, all funds remaining after the

payment of all Allowed Claims shall be allocated equally among Debtors, Bergen Realty, Macon

Realty and Pacific Realty and remitted to the Interest Holders according to their Interests in each

such Debtor. Class 4 Interests are Unimpaired and deemed to accept this Third Plan.

                                     ARTICLE V
                     ACCEPTANCE OR REJECTION OF THIS THIRD PLAN

         5.1      Presumed Acceptance of this Third Plan. All Classes are unimpaired under this

Third Plan and are, therefore, conclusively presumed to have accepted this Third Plan pursuant

to section 1126(f) of the Bankruptcy Code.

         5.2      Voting Class. No Class is Impaired, and there are no holders of Claims that are

entitled to vote on this Third Plan.

                                              ARTICLE VI
                                         MEANS FOR EXECUTION

         6.1      Distribution of Cash. Except as otherwise provided in this Third Plan, including

without limitation Article IX of this Third Plan, the first distribution from this Third Plan

Distribution Fund shall be distributed to holders of Allowed Claims under this Third Plan by the

Disbursing Agent on the later of the following dates: (i) on the Effective Date (or within 10

business days thereafter to allow for the disbursement of the proceeds of the Exit Financing) to

the extent the Claim has been Allowed or (ii) to the extent that a Claim becomes an Allowed

Claim after the Effective Date, within fourteen (14) days after the order allowing such Claim

becomes a Final Order.

         6.2      Means For Implementation. On the Effective Date (or within 10 business days

thereafter to allow for the disbursement of the proceeds of the Exit Financing), the Disbursing

Agent shall make the first distribution from this Third Plan Distribution Fund in accordance with

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -18-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




this Third Plan. Thereafter, the Disbursing Agent shall make distributions from this Third Plan

Distribution Fund when a Claim becomes and Allowed Claim as set forth above.

         6.3      Continuing Existence. All matters provided under this Third Plan, including all

corporate action to be taken or required to be taken by the Debtors, and the execution of all

necessary documents shall be deemed to have occurred and be effective as provided herein, and

shall be authorized and approved in all respects without any requirement or further action by

directors of the Debtors. From and after the Effective Date, the Debtors shall continue in

existence as Reorganized Debtors. Post- Effective Date fees and expenses of the Professionals

shall be paid by the Disbursing Agent within ten (10) business days after presentation of invoices

for such professional services to the Disbursing Agent without further order of this Court;

provided, however, that if a Reorganized Debtors disputes the amount of post-Effective Date

fees and costs to be paid to such Professional, such amount shall be determined by the

Bankruptcy Court.

         6.4      Vesting of Assets.           Upon the occurrence of the Effective Date, except as

otherwise expressly provided in this Third Plan, (a) all property of the Debtors and their Estates

shall vest in the Reorganized Debtors. Except as otherwise set forth in this Third Plan, all

Causes of Action shall survive confirmation and the commencement and/or prosecution of

Causes of Action shall not be barred or limited by any estoppel, whether judicial, equitable or

otherwise.

         6.5      Bar Date for Administrative Claims and Professional Fee Claims. Each Person

that desires to assert any Professional Fee Claim must file with the Bankruptcy Court an

application for allowance thereof within thirty (30) days after the Effective Date. The Court has

established January 24, 2019 as the deadline for each Person that desires to assert any



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -19-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




Administrative Claim, other than a Professional Fee Claim, the DIP Lender Claim, the U.S.

Trustee Fee Claim and with respect to tax claims asserted by the City of New York in connection

with the NYC Tax Claim Bar Date. All such Claims not timely filed shall be forever barred.

         6.6      Payment of Professionals for Post-Confirmation Date Services. The reasonable

compensation and out-of-pocket expenses incurred post-Effective Date by the Disbursing Agent

and Professionals retained in the Chapter 11 Cases for post-Effective Date services shall be paid

by the Disbursing Agent from the Post-Confirmation Date Reserve within ten (10) days after

presentation of invoices for such professional services to the Disbursing Agent and the

Reorganized Debtors with no further order of the Bankruptcy Court; provided, however, that if

the Reorganized Debtors and any Professionals cannot agree on the amount of post-Effective

Date fees and costs to be paid to such Professionals, such amount shall be determined by the

Bankruptcy Court.

                                              ARTICLE VII
                                         EXECUTORY CONTRACTS

         7.1      Rejection. During the pendency of the Chapter 11 Cases, the Debtors assumed (i)

all written leases, if any, and all month-to-month tenancies affecting the Premises as of the

Petition Date, and (ii) that certain Property Management Agreement between the Debtors and

USA Quick Solutions Corp. dated as of January 1m 2018. Debtors knew of no other executory

contracts, but, to the extent existing, Debtors rejected all such other executory leases or contracts

to which any of the Debtors were a party. Any executory contract or unexpired lease that was not

assumed or rejected shall be deemed rejected as of the Confirmation Date. Any person or entity

who may have a Claim that arose from rejection of an executory contract shall, to the extent such

Claim becomes an Allowed Claim, have the rights of a holder of an Unsecured Claim in Class 3




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -20-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




with respect thereto. The Debtors are not aware of any claims arising from the rejection of

executory contracts.

                                      ARTICLE VIII
                         GENERAL AND MISCELLANEOUS PROVISIONS

         8.1      Modification of this Third Plan. The Debtors reserve the right, in accordance

with section 1127(a) of the Bankruptcy Code, to amend or modify this Third Plan prior to the

Confirmation Date. After the Confirmation Date, the Debtors may, upon order of the Bankruptcy

Court, in accordance with section 1127(b) of the Bankruptcy Code, remedy any defect or

omission or reconcile any inconsistencies in this Third Plan in such manner as may be necessary

to carry out the purposes and intent of this Third Plan.

         8.2      Payment Dates. If any payment or act under this Third Plan is required to be made

or falls on a date which shall be a Saturday, Sunday or a legal holiday, then the making of such

payment or performance of such act may be completed on the next succeeding Business Day,

and shall be deemed to have been completed timely.

         8.3      Notices. Any notices to be forwarded under this Third Plan shall be in writing and

sent by certified mail, return receipt requested, postage pre-paid; or by overnight mail or hand

delivery, addressed as follows:

        TEITELBAUM LAW GROUP, LLC
        1 Barker Avenue, Third Floor
        White Plains, New York 10601
        Attn: Jay Teitelbaum, Esq.

The above notice party may designate in writing any other address for purposes of this section,

which designation shall be effective upon receipt. Any payment required under this Third Plan

shall be deemed to have been paid on the date when such payment is received.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -21-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         8.4      Enforceability. Should any provision in this Third Plan be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability or operative

effect of any and all other provisions of this Third Plan.

         8.5      Applicable Law. Except to the extent that the Bankruptcy Code is applicable, the

rights and obligations arising under this Third Plan shall be governed by, and construed and

enforced in accordance with, the law of the State of New York.

         8.6      Successors and Assigns.            The rights and obligations of any entity named or

referred to in this Third Plan shall be binding upon and inure to the benefit of the successors and

assigns of such entity.

         8.7      Reservation of Rights. Neither the filing of this Third Plan, nor any statement or

provision contained herein, shall be or be deemed to be an admission against interest. In the

event that the Effective Date does not occur, neither this Third Plan nor any statement contained

herein may be used or relied upon in any manner in any suit, action, proceeding or controversy

within or outside of the Chapter 11 Cases.

         8.8      U.S. Trustee Fees and Monthly Operating Reports. After the Confirmation Date,

the Reorganized Debtors will pay or cause the payment of fees, and any applicable interest,

incurred pursuant to 28 U.S.C. § 1930(a)(6) and 31 U.S.C. section 3717 and will file or cause the

filing with the Bankruptcy Court and serve or cause service on the U.S. Trustee of quarterly

operating reports while the Chapter 11 Cases remain open, unless the Bankruptcy Court orders

otherwise.

         8.9      Post-Confirmation Date Reserve. The sum of $75,000.00 shall be reserved from

this Third Plan Distribution Fund in order to fund post-Confirmation Date professional fees

incurred by Debtors’ counsel, accountants and the Disbursing Agent in the continued prosecution



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -22-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




of the Causes of Action, adjudication of Claims, and in connection with the carrying out of the

duties and responsibilities as the Disbursing Agent as well as payment of United States Trustee

fees. The balance of such reserve, if any, shall be distributed in accordance with Article III

hereof. The amount of the reserve shall not be a limit on the fees which may be allowed and paid

in connection with post-confirmation services.

         8.10     The Debtors reserve the right to seek such further and additional orders of the

Bankruptcy Court to aid in carrying out the purpose and intent of this Third Plan.

                                     ARTICLE IX
                      RESOLUTION OF DISPUTED CLAIMS & RESERVES


         9.2      Objections. An objection to either the allowance of a Claim or an amendment to

the Debtors’ Schedules shall be in writing and may either be filed with the Bankruptcy Court or

pursued and resolved by other means by the Debtors or any one of them, at any time on or before

the Effective Date, or for a period of sixty (60) days thereafter, or within such other time period

as may be fixed by the Bankruptcy Court. Except as otherwise set forth in this Third Plan, (i) any

Claim against a Debtor that arose prior to the Petition Date not filed with the Bankruptcy Court

by the applicable bar date, unless specifically scheduled by a Debtor as nondisputed, non-

contingent and liquidated, or (ii) any Administrative Claim not filed with the Bankruptcy Court

by the applicable bar date, is hereby deemed invalid for all purposes. The Debtors will object to

and settle any Claims and shall settle, compromise or prosecute all Claims objections. The

Debtors shall have the discretion to settle disputed claims for an amount up to 100% of the

amount claimed without further order of the Bankruptcy Court. The Debtors may seek an order

of the Bankruptcy Court approving a settlement. In the event no order is sought the Debtors shall

file a notice of settlement and distribution on the Court Docket.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -23-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         9.3      Amendment of Claims. A Claim may be amended prior to the Effective Date

only as agreed upon by the Debtors and the holder of such Claim and as approved by the

Bankruptcy Court or as otherwise permitted by the Bankruptcy Code and Bankruptcy Rules.

After the Effective Date, a Claim may be amended as agreed upon by the holder thereof and the

Debtors to decrease, but not increase, the face amount thereof.

         9.4      Distributions to Holders of Subsequently Allowed Claims. Unless another date is

agreed on by the Debtors and the holder of a particular subsequently Allowed Claim, the Debtors

shall, on the first Business Day to occur after the fourteenth (14th) day after the Allowed amount

of such theretofore Disputed Claim is determined, distribute to such holder with respect to such

subsequently Allowed Claim the amount of distribution required under this Third Plan at that

time, in Cash. The holder of a subsequently Allowed Claim shall not be entitled to any interest

on the Allowed amount of its Claim, regardless of when distribution thereon is made to or

received by such holder.

         9.5      Reserve for Disputed Claims. The Debtor shall reserve on account of each holder

of a Disputed Claim that property which would otherwise be distributable to such holder on such

date were such Disputed Claim an Allowed Claim on the Effective Date, or such other property

as the holder of such Disputed Claim and the Debtor may agree upon. The property so reserved

for the holder, to the extent such Disputed Claim is allowed, and only after such Disputed Claim

becomes a subsequently Allowed Claim, shall thereafter be distributed to such holder. For the

avoidance of doubt no funds shall be reserved on account of the Bonifacio Claim.

                                                ARTICLE X
                                             CAUSES OF ACTION

         10.1     The Reorganized Debtors shall have the exclusive right, power, authority and

standing to pursue all Causes of Action and shall commence such actions no later than one


Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -24-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




hundred fifty (150) days after the Effective Date, unless otherwise extended by the Bankruptcy

Court after notice and a hearing, with notice only to those parties entitled to notice in the Chapter

11 Cases pursuant to Bankruptcy Rule 2002. Proceeds recovered from all Causes of Action will

be deposited into this Third Plan Distribution Fund and shall be used to pay outstanding

professional fees and expenses incurred by the Reorganized Debtors in connection with the

prosecution of Causes of Action, subject to review for reasonableness, and to fund distributions

in accordance with this Third Plan.

                                      ARTICLE XI
                      EFFECT OF CONFIRMATION OF THIS THIRD PLAN

         11.1     Discharge of Debtors and Plan Injunction. Except to the extent otherwise

provided in this Third Plan, the treatment of all Claims against or Interests in the Debtors

under this Third Plan shall be in exchange for and in complete satisfaction, discharge and

release of, all Claims against and Interests in the Debtors of any nature whatsoever, known

or unknown, including any interest accrued or expenses incurred thereon from and after the

Petition Date, or against the estates or properties or interests in property. Except as otherwise

provided in this Third Plan, upon the Effective Date, all Claims against and Interests in the

Debtors shall be deemed satisfied, discharged and released in full in exchange for the

consideration provided under this Third Plan. Except as otherwise provided in this Third

Plan, all entities shall be precluded from asserting against the Debtors, this Third Plan

Funder, or Reorganized Debtors, or their respective properties or interests in property, any

other Claims or Interests based upon any act or omission, transaction or other activity of any

kind or nature that occurred prior to the Effective Date.

         11.2     For the avoidance of doubt, non-monetary obligations of the Debtors to cure

health and safety violations issued by the City of New York, and monetary fines, penalties and


Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -25-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




fees assessed in connection therewith, to the extent determined to be Allowed Claims, shall be

ongoing obligations of the Debtors and shall not be discharged or released by this Third Plan

except to the extent that the Debtors cure such violations to the satisfaction of the City of New

York and pay associated monetary fines, penalties and fees to the extent constituting Allowed

Claims.

                                       ARTICLE XII
                         DISTRIBUTIONS AND UNCLAIMED PAYMENTS


         12.1     Distributions to holders of Allowed Claims shall be sent to their last known

address set forth on a proof of claim filed with the Bankruptcy Court or if no proof of claim is

filed, on the Schedules, or to such other address as may be designated by such Creditor in writing

to a Debtor. A payment is to be deemed unclaimed if the payment on the distribution is not

negotiated by the particular claimholder within 120 days of it being sent by a Debtor.

         12.2     If after thirty (30) days additional attempted notice to the claimholder such

distribution remains unclaimed or un-negotiated, then and in that event such holder's Claim shall

thereupon be deemed canceled and any such holder shall not be entitled to any payments under

this Third Plan, and such unclaimed distributions shall be returned to this Third Plan Distribution

Fund and redistributed in accordance with this Third Plan.

         12.3     All funds remaining after the payment of all Allowed Claims shall be allocated

equally among Debtors, Bergen Realty, Macon Realty and Pacific Realty and remitted to the

Interest Holders according to their Interests in each such Debtor.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -26-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




                                       ARTICLE XIII
                         CONDITIONS PRECEDENT TO CONFIRMATION
                          OF THIS THIRD PLAN AND EFFECTIVE DATE

         13.1     Conditions to the Occurrence of Confirmation. The occurrence of the

Confirmation Date shall be subject to the entry of the Confirmation Order in form and substance

reasonably acceptable to the Debtors.

         13.2     Conditions to the Occurrence of the Effective Date. This Third Plan may not be

effective until the entry of the Confirmation Order as a Final Order that remains in full force and

effect and shall not have been stayed or reversed.

         13.3     Non-Occurrence of the Effective Date; Non-Waiver of Conditions. In the event

that the Debtors determine that the conditions to the Effective Date set forth in the immediately

foregoing paragraph of this Third Plan cannot be satisfied, the Debtors may propose a new plan,

may modify this Third Plan as permitted by law, or may request other appropriate relief. Nothing

in this provision shall be deemed to be an extension of the Debtors’ exclusive right to file a plan

and/or to solicit acceptances of a plan pursuant to Bankruptcy Code section 1121(d).

                                               ARTICLE XIV
                                            EVENTS OF DEFAULT

         14.1     Events of Default. The occurrence of any of the following events shall constitute

an event of default under this Third Plan (“Event of Default”):

                  (a)       The failure of the Debtors, after receipt of ten (10) business days written

notice, to make any payment required to be made under this Third Plan, which failure, prior to

the receipt of the ten (10) days written notice, shall have remained uncured for a period of thirty

(30) days after the date such payment is required to be made, unless the time for such payment

has been extended in accordance with this Third Plan.




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -27-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




                  (b)       The failure of the Debtors to comply with any of the other covenants

contained in this Third Plan, which failure shall remain uncured for a period of thirty (30) days

after the Debtor has received ten (10) days written notice of such failure.

         14.2     Effect of Default. In the event that the Debtors default under the provisions of this

Third Plan, and such default is not cured, then, at the option of any creditor or the United States

Trustee, a motion may be filed with the Bankruptcy Court seeking an Order of the Bankruptcy

Court compelling the Debtors to make such payment or act in a manner consistent with the

provisions of this Third Plan or seeking the conversion of the Chapter 11 Case to a Chapter 7

proceeding.

                                              ARTICLE XV
                                          VOTING INSTRUCTIONS

         15.1     Voting Is Not Required. As there are no Impaired Classes, this Third Plan is

deemed to be accepted and voting is not required.

                                          ARTICLE XVI
                                   POST-CONFIRMATION REPORTS

         16.1     The Debtors shall be responsible for filing post-confirmation reports with the

Bankruptcy Court and shall pay all quarterly fees required under 28 U.S.C. section 1930 until the

earlier of (a) conversion or dismissal of the Chapter 11 Cases or (b) entry of a final decree

closing the Chapter 11 Cases.

                                           ARTICLE XVII
                                     RETENTION OF JURISDICTION

         17.1     The Bankruptcy Court shall retain jurisdiction of the Chapter 11 Cases:

         (a)      To determine all controversies relating to or concerning the allowance of Claims

upon objection to such Claims by the Debtors;



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -28-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




         (b)      To determine requests for payment of Claims entitled to priority under section

507(a)(1) of the Bankruptcy Code, including any and all applications for compensation for

professional and similar fees

         (c)      To determine any and all applications pursuant to section 365 of the Bankruptcy

Code for the rejection, or assumption and/or assignment, as the case may be, of executory

contracts and unexpired leases to which a Debtor is a party or with respect to which a Debtor

may be liable, and to determine and, if necessary, to liquidate, any and all Claims arising

therefrom;

         (d)      To determine any and all applications, adversary proceedings, and contested or

litigated matters over which the Bankruptcy Court has subject matter jurisdiction pursuant to 28

U.S.C. sections 157 and 1334.

         (e)      To determine all Disputed Claims and amendments to the Debtors’ Schedules;

         (f)      To adjudicate controversies or interpretations pursuant to any order or stipulation

entered by the Bankruptcy Court prior to the Confirmation Date;

         (g)      To modify this Third Plan pursuant to section 1127 of the Bankruptcy Code or to

remedy any defect or omission or reconcile any inconsistencies in this Third Plan or

Confirmation Order to the extent authorized by the Code;

         (h)      To make such orders as are necessary or appropriate to carry out the provisions of

this Third Plan;

         (i)      To resolve controversies and disputes regarding the interpretation or enforcement

of the terms of this Third Plan;

         (j)      To commence or prosecute the Causes of Action; and

         (k)      To enter a final decree closing the Chapter 11 Cases.



Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -29-
      Case 1-18-40321-nhl              Doc 170        Filed 02/11/19    Entered 02/11/19 13:38:56




Dated:     February 11, 2019

                                                        E&J MACON LLC

                                                        By:/s/ Ervin Johnson, Jr
                                                           Ervin Johnson, Jr., Sole Member


                                                        1596 PACIFIC REALTY, LLC

                                                        By:/s/ Mark J. Nussbaum
                                                           Mark J. Nussbaum, Managing Member


                                                        1049 BERGEN REALTY LLC

                                                        By: /s/ Mark J. Nussbaum
                                                           Mark J. Nussbaum, Managing Member


                                                        401 MACON REALTY LLC

                                                        By: /s/ Mark J. Nussbaum
                                                           Mark J. Nussbaum, Managing Member

                                                       TEITELBAUM LAW GROUP, LLC
                                                       1 Barker Avenue, Third Floor
                                                       White Plains, New York 10601
                                                       Tel: (914) 437-7670 / Fax: (914) 437-7672
                                                       jteitelbaum@tblawllp.com
                                                       Attorneys for the Debtors and Debtors in Possession


                                                        By: /s/ Jay Teitelbaum
                                                                Jay Teitelbaum




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization   -30-
                                Case 1-18-40321-nhl              Doc 170        Filed 02/11/19         Entered 02/11/19 13:38:56



                                                                               Exhibit "A"

                                                Schedule of Unclassified Claims and Proposed Treatment

Note: This Schedule assumes a 2/28/19 Confirmation Date for purposes of calculating Allowed Claim Amounts

                ALLOWED ADMINISTRATIVE CLAIMS OTHER THAN CLAIMS OF PROFESSIONALS


401 MACON REALTY LLC – Case No. 18-40409-nhl
  Claim    Claimant   Claim Basis    Proof of Claim                                         Status         Disposition    Disputed        Allowed
 Number                                 Amount                                                                              Claim      Claim Amount
                                                                                                                           Reserve
                                                                                                                           Amount
Macon 7             NYC Dept. of           Post-Petition       $32,911.43                Liquidated      Undisputed      $0.00       $32,911.43
                    Finance                Property
                                           Taxes on
                                           Macon Street
Macon 6             New York City          Post-Petition       $31,039.59                Liquidated      Undisputed      $0.00       $31,039.59
                    Water Board            Water/Sewer
                                           Rents
E&J 101             Dionicio               Tort Claim          Face Amount               Unliquidated    Settled         $0.00       Allowed in
                    Bonifacio                                  $20,000,000 -                                                         unliquidated
                                                               actual claim                                                          amount per
                                                               unliquidated                                                          Bonifacio
                                                                                                                                     Settlement. Any
                                                                                                                                     recovery from
                                                                                                                                     Debtors is limited
                                                                                                                                     to insurance, if any.
                                                                                                                                     No distribution
                                                                                                                                     from Estate
                                                                                                                                     property.

1
    Claim is against 401 Macon Realty LLC but POC inadvertently filed in E & J Macon Realty LLC Case
                                                                                     1

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                              Case 1-18-40321-nhl               Doc 170        Filed 02/11/19      Entered 02/11/19 13:38:56



             ALLOWED ADMINISTRATIVE CLAIMS OTHER THAN CLAIMS OF PROFESSIONALS
                                         Continued

401 MACON REALTY LLC – Case No. 18-40409-nhl
    Claim            Claimant                Claim Basis             Proof of Claim       Status       Disposition    Disputed Claim        Allowed
   Number                                                               Amount                                           Reserve         Claim Amount
                                                                                                                         Amount
N/A               NYC Dept. of         Post-Petition               N/A                 N/A            N/A            N/A               $32,123.44
                  Finance              Property Taxes on
                                       Macon Street not yet
                                       captured in Admin
                                       Claim
                                                                                    Subtotal Allowed Non-Professional Admin. Claims:         $96,074.46
                                                                           Subtotal Allowed Non-Professional Admin. Claim Reserves:               $0.00

1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
    Claim            Claimant                Claim Basis             Proof of Claim       Status       Disposition    Disputed Claim        Allowed
   Number                                                               Amount                                           Reserve         Claim Amount
                                                                                                                         Amount
Pacific 8         NYC Dept. of         Post-Petition               $31,504.11          Liquidated     Undisputed     $0.00             $31,504.11
                  Finance              Property Taxes on
                                       Pacific Street




Pacific 7         New York City        Post-Petition               $8351.79            Liquidated     Undisputed     $0.00             $8351.79
                  Water Board          Water/Sewer Rents
N/A               NYC Dept. of         Post-Petition               N/A                 Liquidated     Undisputed     $0.00             $14,068.10
                  Finance              Property Taxes on
                                       Pacific Street not yet
                                       captured in Admin
                                       Claim
                                                                                    Subtotal Allowed Non-Professional Admin. Claims:         $53,924.00
                                                                           Subtotal Allowed Non-Professional Admin. Claim Reserves:               $0.00

                                                                                  2

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                                 Case 1-18-40321-nhl               Doc 170        Filed 02/11/19          Entered 02/11/19 13:38:56



                ALLOWED ADMINISTRATIVE CLAIMS OTHER THAN CLAIMS OF PROFESSIONALS
                                            Continued

    1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
      Claim      Claimant      Claim Basis       Proof of                                            Status      Disposition      Disputed        Allowed
     Number                                        Claim                                                                       Claim Reserve   Claim Amount
                                                 Amount                                                                           Amount
    Bergen 6 NYC Dept. of  Post-Petition      $3607.82                                          Liquidated      Undisputed     $0.00           $3607.82
             Finance       Property Taxes on
                           Bergen Street
    Bergen 5 New York City Post-Petition      $1383.73                                          Liquidated      Undisputed     $0.00           $1383.73
             Water Board   Water/Sewer Rents
    N/A      NYC Dept. of  Post-Petition      N/A                                               Liquidated      Undisputed     $0.00           $5312.70
             Finance       Property Taxes on
                           Bergen Street not
                           yet captured in
                           Admin Claim
                                                                          Subtotal Allowed Non-Professional Admin. Claims: $10,304.25
                                                                 Subtotal Allowed Non-Professional Admin. Claim Reserves:       $0.00
                                                              TOTAL ALLOWED NON-PROFESSIONAL ADMIN. CLAIMS: $149,994.23
                                                      TOTAL ALLOWED NON-PROFESSIONAL ADMIN. CLAIM RESERVES:                     $0.00
                                                               ALLOWED DIP LENDER CLAIM
      Claim                Claimant                 Claim Basis              Proof of               Status       Disposition   Disputed Claim      Allowed
     Number                                                               Claim Amount                                            Reserve       Claim Amount
                                                                                                                                  Amount
        N/A         Mark J. Nussbaum          Principal                   N/A                  Liquidated       Undisputed               $0.00 $575,000.002
                                              Estimated Post-             N/A                  Liquidated       Undisputed               $0.00 $40,487.503
                                              Petition Interest as
                                              of Effective Date
                                              Post-Petition Legal         N/A                  Liquidated       Undisputed              $0.00 $15,000.00
                                              Fees of DIP Lender

2
    Plus up to an additional $50,000 in principal, depending upon ultimate amount of Final DIP Loan Advance
3
    Plus any interest accrued on Final DIP Loan Advance
                                                                                        3

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19   Entered 02/11/19 13:38:56



                                                                                           TOTAL ALLOWED DIP LENDER CLAIM: $630,487.50

                                                                      U.S. TRUSTEE FEES

E& J Macon Realty LLC – Case No. 1:18-40321-nhl
   Claim                Claimant               Claim Basis          Proof of Claim         Status       Disposition      Reserve       Allowed
  Number                                                               Amount                                            Amount     Claim Amount
    N/A           US Trustee                Estimated              N/A                 Unliquidated   Undisputed      $0.00        $60,000.00
                                            Trustee Fees
                                            Owed as of
                                            Effective Date

                                                                                                          TOTAL U.S. TRUSTEE FEES: $60,000.00

                                                        ALLOWED PRIORITY TAX CLAIMS

E& J Macon Realty LLC – Case No. 1:18-40321-nhl
  Claim       Claimant        Claim Basis     Proof of Claim                               Status       Disposition     Disputed      Allowed
 Number                                          Amount                                                                  Claim     Claim Amount
                                                                                                                        Reserve
                                                                                                                        Amount
   E&J 2          IRS                       Partnership             $2,000.00          Liquidated     Undisputed      $0.00        $2,000.00
                                            Taxes
   E&J 5          NYC Dept. of              UBT and/or              $77,412.80  Disallowed   Disputed  $77,412.80 TBD
                  Finance                   GCT                                 subject to
                                                                                Claimant's
                                                                                right to
                                                                                refile, per
                                                                                terms of
                                                                                Order at ECF
                                                                                Docket No.
                                                                                111
                                                                                   TOTAL ALLOWED PRIORITY TAX CLAIMS: $2,000.00
                                                                      TOTAL ALLOWED PRIORITY TAX CLAIMS RESERVES:     $77,412.80
                                                                                  4

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19      Entered 02/11/19 13:38:56




                                                   ALLOWED PROFESSIONAL FEE CLAIMS

TEITELBAUM LAW GROUP, LLC
Unpaid Allowed Legal Fees & Expenses – 1st Interim Fee                                $53,575.07
Application
Holdback – 1st Interim Fee Application                                                $16,849.20
Estimated Allowed Legal Fees & Expenses – 2nd Interim Fee                             $49,150.29
Application
Estimated Holdback – 2nd Interim Fee Application                                      $11,773.80
Estimated Allowed Legal Fees and Expenses for 10/1/18 –                               $85,000.00
Effective Date (after application of $5288.50 Retainer)
                                                        Subtotal                      $216,348.36

COLUSANTI & IURATO
Unpaid Allowed Accounting Fees & Expenses – 1st Interim Fee     0.00
Application
Holdback – 1st Interim Fee Application                          $2,589.40
                                                  nd
Estimated Allowed Accounting Fees & Expenses – 2 Interim        $8939.20
Fee Application
Estimated Holdback – 2nd Interim Fee Application                $2,234.80
Estimated Allowed Accounting Fees and Expenses for 10/1/18 –    $25,000.00
Effective Date
                                             Unapplied Retainer ($9642.40)
                                                      Subtotal $29,121.00
GRAND TOTAL OF ESTIMATED PROFESSIONAL FEES AS OF CONFIRMATION DATE:                                                            $245,469.36
RESERVE FOR POST-CONFIRMATION PROFESSIONAL FEES:                                                                                $75,000.00
COMBINED ESTIMATED PROFESSIONAL FEES & POST-CONFIRMATION FEE RESERVE:                                                          $320,469.36


Continued Next Page.


                                                                                  5

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                                Case 1-18-40321-nhl                 Doc 170         Filed 02/11/19           Entered 02/11/19 13:38:56




                                                     DISPUTED ADMINISTRATIVE CLAIMS
E & J MACON LLC – Case No. 18-40321-nhl
  Claim             Claimant                      Claim Basis                                             Proof of Claim          Portion of Claim            Reserve Amount
 Number                                                                                                      Amount                   Disputed
E&J 9    NYC Dept. of Finance           Unincorporated Business Tax                                      $28,750.00              $28,750.00                 $28,750.00
                                        for 1/20/18 – 12/31/18
E&J 11   Macon Funding Associates       Legal Fees & Interest due per                                    $346,202.00             $346,202.00                Fees and interest to
                                        Claim Settlement Stipulation                                                                                        be calculated
                                        (ECF Docket No. 127)                                                                                                pursuant to
                                                                                                                                                            Stipulation

                                                                                                                Subtotal Disputed Admin. Claims:                     $374,952.00
                                                                                                        Subtotal Disputed Admin. Claim Reserves:                      $28,750.00

401 MACON REALTY LLC – Case No. 18-40409-nhl
  Claim              Claimant                   Claim Basis                                               Proof of Claim          Portion of Claim Reserve Amount
 Number                                                                                                      Amount                   Disputed
E&J 94   NYC Dept. of Finance         Unincorporated Business Tax                                                             See E&J Macon LLC Table
                                      for 1/20/18 – 12/31/18
Macon 95 Macon Funding Associates     Legal Fees & Interest due per                                                           See E&J Macon LLC Table
                                      Claim Settlement Stipulation
                                      (ECF Docket No. 127)
Macon 8 NYC Office of Administrative  Post-Petition ECB Violations                                       $7,260.23               $7,260.23                  $7,260.23
         Trials & Hearings


4
 E&J Claim 9 included in tables of all Debtors as it is unclear if said claim is solely against E&J Macon LLC. Associated figures are included on E&J Macon table only, to avoid
distortion
5
 E&J Claim 11, Macon Claim 9, Pacific Claim 10, and Bergen Claim 8 based on same underlying claim. Associated figures are thus included on E&J Macon table only, to avoid
distortion
                                                                                          6

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19     Entered 02/11/19 13:38:56



                                                                                                       Subtotal Disputed Admin. Claims:        $7,260.23
                                                                                         Subtotal Disputed Admin. Claim Reserves:              $7,260.23
                                                  DISPUTED ADMINISTRATIVE CLAIMS
                                                             Continued

1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
  Claim              Claimant                    Claim Basis                                    Proof of Claim       Portion of Claim Reserve Amount
 Number                                                                                            Amount                Disputed
E&J 9     NYC Dept. of Finance         Unincorporated Business Tax                                               See E&J Macon LLC Table
                                       for 1/20/18 – 12/31/18
Pacific 9 NYC OATH                     Post-Petition ECB Violations                               $2502.10             $2502.10          $2502.10
Pacific   Macon Funding Associates     Legal Fees & Interest due per                                             See E&J Macon LLC Table
10                                     Claim Settlement Stipulation
                                       (ECF Docket No. 127)
                                                                                                       Subtotal Disputed Admin. Claims:        $2502.10
                                                                                         Subtotal Disputed Admin. Claim Reserves:              $2502.10


1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
  Claim               Claimant                  Claim Basis                                     Proof of Claim       Portion of Claim Reserve Amount
 Number                                                                                            Amount                Disputed
E&J 9    NYC Dept. of Finance         Unincorporated Business Tax                                                See E&J Macon LLC Table
                                      for 1/20/18 – 12/31/18
Bergen 8 Macon Funding Associates     Legal Fees & Interest due per                                              See E&J Macon LLC Table
                                      Claim Settlement Stipulation
                                      (ECF Docket No. 127)
Bergen 7 NYC Office of Administrative Post-Petition ECB Violation                           $330.00                $330.00           $330.00
         Trials and Hearings
                                                                                                        Subtotal Disputed Admin. Claims:        $330.00
                                                                                          Subtotal Disputed Admin. Claim Reserves:              $330.00

                                                                                             TOTAL DISPUTED ADMIN. CLAIMS: $385,044.33
                                                                                      TOTAL DISPUTED ADMIN. CLAIM RESERVES: $38,842.33



                                                                                  7

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "A"
                              Case 1-18-40321-nhl              Doc 170          Filed 02/11/19     Entered 02/11/19 13:38:56




                                                                               Exhibit "B"

                                                Schedule of Classified Claims and Proposed Treatment

Note: This Schedule assumes a 2/28/19 Confirmation Date for purposes of calculating Allowed Claim Amounts

                                                              CLASS 1- SECURED CLAIMS


E& J Macon Realty LLC – Case No. 1:18-40321-nhl
 Claim        Claimant           Claim Basis                                   Proof of          Status     Disposition     Disputed      Allowed
Number                                                                          Claim                                         Claim    Claim Amount
                                                                               Amount                                        Reserve
                                                                                                                            Amount
  E&J 1        Macon Funding                 First Mortgage on            $4,136,954.96 Liquidated         Stipulation of $0.00        $3,843,533.00
               Associates                    Premises                                                      Settlement                  (principal)

                                             Estimated Unpaid             N/A                Unliquidated Stipulation of $0.00         $280,425.06
                                             Post-Petition                                                Settlement                   (estimated)
                                             Interest
                                             Estimated Post-              N/A                Unliquidated Stipulation of $0.00         $25,000.00
                                             Petition Legal Fees                                          Settlement                   (estimated)
                                             of Mortgagee as of
                                             Effective Date

  E&J 3        NYC Water Board               Pre-Petition                 $40,210.80         Withdrawn     N/A -          $0.00        $0.00
                                             Water/Sewer                                                   Withdrawn




                                                                                    1

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                                  Case 1-18-40321-nhl               Doc 170         Filed 02/11/19          Entered 02/11/19 13:38:56




                                                                   CLASS 1- SECURED CLAIMS
                                                                              Cont.

E& J Macon Realty LLC – Case No. 1:18-40321-nhl - Continued
 Claim      Claimant             Claim Basis          Proof of                                             Status           Disposition          Disputed                 Allowed
Number                                                 Claim                                                                                      Claim                    Claim
                                                      Amount                                                                                     Reserve                  Amount
                                                                                                                                                 Amount
    E&J 4        NYC Dept. of                 Pre-Petition Property              $15,819.59           Liquidated          Disputed -           $0.00                 $0.00
                 Finance                      Taxes                                                                       duplicative with
                                                                                                                          Pacific Claim 8      [$15,049.20
                                                                                                                          to extent of         reserved for
                                                                                                                          $19.06,              Macon Claim 4,
                                                                                                                          remaining            which covers
                                                                                                                          $14,640.74           same taxes on
                                                                                                                          represents taxes     401 Macon
                                                                                                                          on 401 Macon         Street]
                                                                                                                          St. sold as 2018
                                                                                                                          Tax Lien
    E&J 6        Mark J. Nussbaum, 2nd Mortgage on                               $576,334.86          Liquidated          Undisputed           $0.00                 $576,334.861
                 as Nominee        Premises                                      (Pre-Petition
                                                                                 P&I)
                                              Post-Petition Interest as          N/A                  Liquidated          Undisputed           $0.00                 $67,666.91
                                              of Effective Date
    E&J 7        NYC OATH                     Pre-Petition ECB                   $12,392.28           Liquidated          Undisputed           $0.00                 $0
                                              Violations on 401                                                                                                      [$12,392.28
                                              Macon Street                                                                                                           included in 401
                                                                                                                                                                     Macon Realty
                                                                                                                                                                     LLC Secured
                                                                                                                                                                     Claims Total]
     N/A         Internal Revenue             Federal Tax Lien against           $238,549.40          Unliquidated Disputed                    $238,549.40           TBD
                 Service                      Ervin Johnson recorded in
                                              Kings County for 2009-
                                              2012 Unpaid Income Tax

1
    Subject to an additional $50,000 extension of credit, plus interest thereon, if the Debtors’ motion to amend the DIP Loan is approved by the Bankruptcy Court.
                                                                                          2

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19    Entered 02/11/19 13:38:56




                                                              CLASS 1- SECURED CLAIMS
                                                                         Cont.

E& J Macon Realty LLC – Case No. 1:18-40321-nhl - Continued
 Claim       Claimant         Claim Basis       Proof of Claim                                  Status     Disposition     Disputed      Allowed
Number                                             Amount                                                                   Claim         Claim
                                                                                                                           Reserve       Amount
                                                                                                                           Amount
   N/A        A.P.R.A. Fuel Oil           $210,861.02               $210,861.02            Liquidated     Settled –      $0.00        $0.00
              Buyers Group Inc.           Judgment against                                                Release of
                                          Ervin Johnson, Jr.                                              Lien Filed
                                          docketed 4/27/15
                                          in Kings County
                                          Supreme Court
   N/A        A.P.R.A. Fuel Oil           $227,891.50               $227,891.50            Liquidated     Settled –      $0.00        $0.00
              Buyers Group Inc.           Judgment against                                                Release of
                                          Ervin Johnson, Jr.                                              Lien Filed
                                          docketed 9/28/16
                                          in Kings County
                                          Supreme Court



   N/A        Highrise                    Mechanics Lien            N/A –             Liquidated          Expired       $0.00         $0.00
              Maintenance Corp            against E&J               Mechanic's Lien                       10/18/18,
              LLC                         Macon filed on            Amount:$97,935.00                     Lien
                                          Macon Street                                                    Extinguished.
                                          10/18/17 –
                                          CFRN #3679037-
                                          01
                                                                                                              Subtotal Secured Claims: $4,792,959.83
                                                                                                     Subtotal Secured Claim Reserves:   $238,549.40

                                                                                  3

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                                Case 1-18-40321-nhl             Doc 170          Filed 02/11/19      Entered 02/11/19 13:38:56




                                                               CLASS 1- SECURED CLAIMS
                                                                          Cont.

401 MACON REALTY LLC – Case No. 18-40409-nhl
  Claim     Claimant         Claim Basis                                         Proof of          Status          Disposition     Disputed      Allowed
 Number                                                                           Claim                                              Claim    Claim Amount
                                                                                 Amount                                             Reserve
                                                                                                                                    Amount
Macon 1          Macon Funding                1st Mortgage on                  $4,136,954     Liquidated         Disputed as     0.00         0.00
                 Associates                   Premises                                                           Duplicative
                                                                                                                 with E&J
                                                                                                                 Claim 1
Macon 2          Mark J. Nussbaum,            2nd Mortgage on                  $576,334.86    Liquidated         Disputed as     0.00         0.00
                 as Nominee                   Premises                                                           Duplicative
                                                                                                                 with E&J
                                                                                                                 Claim 6
Macon 3          NYC OATH            Pre-Petition ECB                          $360.00        Liquidated         Undisputed      $0.00        $360.00
                                     Violations on Macon
                                     Street
Macon 4          New York City Dept. Pre-Petition Real                         $15,049.20     Liquidated         Disputed2       $15,049.20   $0.00
                 of Finance          Estate Taxes
Macon 5          New York City       Pre-Petition                              $30,613.22     Liquidated         Undisputed      $0.00        $30,613.22
                 Water Board         Water/Sewer Rents
    E&J 7        NYC OATH            Pre-Petition ECB                          $12,392.28     Liquidated         Undisputed      $0.00        $12,392.28
                                     Violations on
                                     Premises
N/A              Dept. of Housing    Mechanics Lien filed                      Unknown –      Unliquidated Disputed.             $0.00        $0.00
                 Preservation and    on 9/30/15 – Index                        No Amount                   Lien to be
                 Development         #3436077                                  Listed                      extinguished
                 ("HPD")


2
    Taxes forming basis of claim were sold as 2018 Tax Lien to Tower Capital Management – See CFRN 2018000284202, Pg. 40
                                                                                     4

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19      Entered 02/11/19 13:38:56




                                                              CLASS 1- SECURED CLAIMS
                                                                         Cont.

401 MACON REALTY LLC – Case No. 18-40409-nhl - Continued
  Claim    Claimant    Claim Basis     Proof of Claim                                     Status        Disposition       Disputed Claim       Allowed
 Number                                   Amount                                                                             Reserve        Claim Amount
                                                                                                                             Amount

N/A               Tower               2018 Tax Lien on          N/A                   Liquidated       Undisputed         $0.00            $13,465.00
                  Capital             Macon Street
                  Management

                                      Interest through          N/A                   Liquidated       Undisputed         $0.00            $1,254.96
                                      Confirmation
                                      Date
                                                                                                                   Subtotal Secured Claims: $58,085.46
                                                                                                     Subtotal Secured Claim Reserves:       $15,049.20

1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
  Claim     Claimant   Claim Basis      Proof of Claim                                   Status         Disposition       Disputed Claim       Allowed
 Number                                    Amount                                                                             Reserve       Claim Amount
                                                                                                                              Amount
Pacific 2        Macon                1st Mortgage on           $4,136,954            Liquidated       Disputed as        $0.00            $0.00
                 Funding              Premises                                                         Duplicative with
                                                                                                       E&J Claim 1
                 Associates
Pacific 3        Mark J.              2nd Mortgage on           $576,334.86           Liquidated       Disputed as        $0.00            $0.00
                 Nussbaum,            Premises                                                         Duplicative with
                                                                                                       E&J Claim 6
                 as Nominee
                                                                                  5

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19      Entered 02/11/19 13:38:56




Pacific 4        Teitelbaun           Satisfied                 $0.00                 Liquidated       Settled –    $0.00              $0.00
                 Law Group -          Neighborhood                                                     Citibank to
                 Protective           Housing Services                                                 "re-assign"
                 Claim                Mortgage on                                                      mortgage
                                      Pacific Street -                                                 Neighborhood
                                      Open of Record                                                   Housing
                                      due to Collateral                                                Services to
                                      Assignment to                                                    cure title
                                      Citbank                                                          defect
Pacific 5        NYC OATH             Pre-Petition ECB          $635.42               Liquidated       Undisputed   $0.00              $635.40
                                      Violations on
                                      Pacific Street
Pacific 6        New York             Pre-Petition              $8,196.34             Liquidated       Undisputed     $0.00            $8,196.34
                 City Water           Water/Sewer
                 Board                Rents
N/A              HPD                  Mortgage from             Unknown –             Unliquidated     Disputed         $0.00           0.00
                                      Ervin Johnson to          Original                               (Paid Off but
                                      HPD recorded at           Principal Sum is                       no
                                      Reek 4914 Page            $164,500                               Satisfaction
                                      2248                                                             filed by
                                                                                                       HPD). Lien to
                                                                                                       be
                                                                                                       extinguished.
                                                                                                                      Subtotal Secured Claims: $8,831.74
                                                                                                             Subtotal Secured Claim Reserves:      $0.00


Continued Next Page




                                                                                  6

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19    Entered 02/11/19 13:38:56




                                                              CLASS 1- SECURED CLAIMS
                                                                         Cont.

1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
 Claim    Claimant      Claim Basis     Proof of                                      Status         Disposition      Disputed          Allowed
Number                                   Claim                                                                     Claim Reserve     Claim Amount
                                        Amount                                                                        Amount
Bergen Macon       1st Mortgage on   $4,136,954                                  Liquidated         Disputed as    $0.00           $0.00
1       Funding    Premises                                                                         Duplicative
        Associates                                                                                  with E&J
                                                                                                    Claim 1
Bergen       Mark J.            2nd Mortgage on              $576,334.86         Liquidated         Disputed as    0.00            0.00
2            Nussbaum,          Premises                                                            Duplicative
             as Nominee                                                                             with E&J
                                                                                                    Claim 6
Bergen       NYC OATH           Pre-Petition ECB             $1816.25            Liquidated         Undisputed     $0.00           $1816.25
3                               Violations on
                                Pacific Street
Bergen       New York           Pre-Petition                 $1401.24            Liquidated         Undisputed     $0.00           $1401.24
4            City Water         Water/Sewer Rents
             Board
N/A          HPD                Mechanics Lien filed Unknown –                   Unliquidated     Disputed,      $0.00           $0.00
                                on 6/3/10 as CFRN    No Amount                                    Lien to be
                                2744265-05           Listed                                       Extinguished.
                                                                                                          Subtotal Allowed Secured Claims: $3217.49
                                                                                                    Subtotal Allowed Secured Claim Reserves: $0.00
                                                                                                         TOTAL SECURED CLAIMS: $4,863,094.52
                                                                                               TOTAL SECURED CLAIM RESERVES: $253,598.60




                                                                                  7

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19      Entered 02/11/19 13:38:56




                                        CLASS 2: ALLOWED NON-TAX PRIORITY CLAIMS

                                                                                None
                                                                              TOTAL ALLOWED NON-TAX PRIORITY CLAIMS: $0.00
                                                                     TOTAL ALLOWED NON-TAX PRIORITY CLAIM RESERVES: $0.00

                                               CLASS 3: ALLOWED UNSECURED CLAIMS

 Claim             Claimant                   Claim Basis               Proof of          Status        Disposition      Disputed       Allowed
Number                                                                   Claim                                        Claim Reserve       Claim
                                                                        Amount                                           Amount          Amount
Pacific      Consolidated               Unpaid Electrical             $608.62          Liquidated      Undisputed     $0.00           $608.62
1            Edison Company             Charges
             of New York, Inc.
                                                                                        TOTAL ALLOWED UNSECURED CLAIMS: $608.62
                                                                                TOTAL ALLOWED UNSECURED CLAIM RESERVES: $0.00




Continued Next Page




                                                                                   8

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
                              Case 1-18-40321-nhl              Doc 170         Filed 02/11/19   Entered 02/11/19 13:38:56




                                                                  CLASS 4: INTERESTS

    E&J MACON LLC: Ervin Johnson, Jr. 100% owner


    401 MACON REALTY LLC:
             401 Macon Johnson LLC – 51% owner of Debtor
                o Ervin Johnson, Jr. - 100% owner of 401 Macon Johnson LLC
             401 Macon Holdings LLC – 49% owner of Debtor
                o Mark J. Nussbaum – 100% owner of 401 Macon Holdings LLC


    1049 BERGEN REALTY LLC:
              1049 Bergen Johnson LLC – 51% owner of Debtor
                 o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
              1049 Bergen Holdings LLC – 49% owner of Debtor
                 o Mark J. Nussbaum – 100% owner of 1049 Bergen Holdings LLC


    1596 PACIFIC REALTY LLC:
               1596 Pacific Johnson LLC – 51% owner of Debtor
                  o Ervin Johnson, Jr. - 100% owner of 1596 Pacific Johnson LLC
               1596 Pacific Holdings LLC – 49% owner of Debtor
                  o Mark J. Nussbaum – 100% owner of 1596 Pacific Holdings LLC




                                                                                  9

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "B"
      Case 1-18-40321-nhl               Doc 170        Filed 02/11/19          Entered 02/11/19 13:38:56




                                                     Exhibit "C"

                                       Exit Financing Commitment Letter




Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization - Exhibit "C"
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
                            Case 1-18-40321-nhl           Doc 170       Filed 02/11/19       Entered 02/11/19 13:38:56




                                                                        Exhibit B

                                                    Schedule of Claims and Proposed Treatment

Note: This Schedule assumes a 2/28/19 Confirmation Date for purposes of calculating Allowed Claim Amounts


ALLOWED DIP LENDER CLAIM
  Claim  Claimant   Claim Basis                         Proof of               Status              Disposition    Disputed Claim     Allowed
 Number                                                  Claim                                                       Reserve      Claim Amount
                                                        Amount                                                       Amount
    N/A        Mark J.            Principal           N/A                 Liquidated         Undisputed                    $0.00 $575,000.001
               Nussbaum           Estimated           N/A                 Liquidated         Undisputed                    $0.00 $40,487.502
                                  Post-Petition
                                  Interest as of
                                  Effective Date
                                  Post-Petition       N/A                 Liquidated         Undisputed                   $0.00 $15,000.00
                                  Legal Fees of
                                  DIP Lender
                                                                                                       Subtotal           $0.00 $630,487.50

STATUTORY FEES
  Claim   Claimant                  Claim Basis         Proof of               Status              Disposition       Reserve         Allowed
 Number                                                  Claim                                                       Amount       Claim Amount
                                                        Amount
    N/A        US Trustee         Estimated           N/A                 Unliquidated       Undisputed                   $0.00   $60,000.003
                                  Trustee Fees
                                  Owed as of
                                  Effective Date
                                                                                                       Subtotal           $0.00 $60,000.00

1
  Plus up to $50,000 in additional principal, depending upon ultimate amount of DIP Loan Advance
2
  Pus any accrued interest on Final DIP Loan Advance
3
  1% of actual distributions


                                                    Exhibit "B" to Third Amended Disclosure Statement
                                 Case 1-18-40321-nhl     Doc 170      Filed 02/11/19      Entered 02/11/19 13:38:56




PROFESSIONAL FEES
  Claim   Claimant                   Claim Basis     Proof of Claim             Status         Disposition         Reserve       Allowed
 Number                                                 Amount                                                     Amount     Claim Amount
   N/A  Teitelbaum                  Legal Fees &   N/A                     Unliquidated      Undisputed         $0.00        $216,348.364
        Law Group,                  Expenses
        LLC
   N/A  Colusanti &                 Accounting     N/A                     Unliquidated      Undisputed         $0.00        $29,121.005
        Iurato                      Fees &
                                    Expenses
      N/A         Teitelbaum        Post-          N/A                     Unliquidated      Undisputed         $75,000.00   TBD
                  Law Group,        Confirmation
                  LLC and           Professional
                  Colusanti &       Fees Reserve
                  Iurato

                                                                                                       Subtotal $75,000.00   $245,469.36




Continued Next Page




4
    See Exhibit "D" for detail
5
    See Exhibit "D" for detail


                                                   Exhibit "B" to Third Amended Disclosure Statement
                             Case 1-18-40321-nhl           Doc 170      Filed 02/11/19      Entered 02/11/19 13:38:56




E& J MACON REALTY LLC – Case No. 1:18-40321-nhl
 Claim   Claimant   Claim Basis       Proof of Claim                               Status         Disposition        Disputed      Allowed
Number                                   Amount                                                                        Claim    Claim Amount
                                                                                                                      Reserve
                                                                                                                      Amount
    E&J 1     Macon              First Mortgage on        $4,136,954.96       Liquidated        Stipulation of     $0.00        $3,843,533.00
              Funding            Premises                                                       Settlement                      (principal)
              Associates
                                 Estimated Unpaid         N/A                 Unliquidated      Stipulation of     $0.00        $280,425.06
                                 Post-Petition                                                  Settlement                      (estimated)
                                 Interest
                                 Estimated Post-          N/A                 Unliquidated      Stipulation of     $0.00        $25,000.00
                                 Petition Legal Fees                                            Settlement                      (estimated)
                                 of Mortgagee as of
                                 Effective Date
    E&J 2     IRS                Partnership Tax          $2,000.00           Liquidated        Undisputed         $0.00        $2,000.00
    E&J 3     NYC Water          Pre-Petition             $40,210.80          Withdrawn         N/A -              $0.00        $0.00
              Board              Water/Sewer                                                    Withdrawn
    E&J 4     NYC Dept. of       Pre-Petition             $15,819.59          Liquidated        Disputed -         $0.006       $0.00
              Finance            Property Taxes                                                 duplicative with
                                                                                                Pacific Claim 8
                                                                                                to extent of
                                                                                                $19.06,
                                                                                                remaining
                                                                                                $14,640.74
                                                                                                represents taxes
                                                                                                on 401 Macon
                                                                                                St. sold as 2018
                                                                                                Tax Lien




6
    $15,049.20 reserved for Macon Claim 4, which covers same taxes on 401 Macon Street


                                                     Exhibit "B" to Third Amended Disclosure Statement
                      Case 1-18-40321-nhl        Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




 Claim     Claimant         Claim Basis          Proof of Claim          Status          Disposition     Disputed      Allowed
Number                                              Amount                                                Claim     Claim Amount
                                                                                                         Reserve
                                                                                                         Amount
E&J 5    NYC Dept. of   UBT and/or GCT          $77,412.80           Disallowed       Disputed         $77,412.80   TBD
         Finance                                                     subject to
                                                                     Claimant's
                                                                     right to refile,
                                                                     per terms of
                                                                     Order at ECF
                                                                     Docket No.
                                                                     111
E&J 6    Mark J.        2nd Mortgage on         $576,334.86          Liquidated       Undisputed       $0.00        $576,334.86
         Nussbaum, as   Premises – Pre-
         Nominee        Petition P&I
                        2nd Mortgage on         N/A                  Liquidated        Undisputed      $0.00        $67,666.91
                        Premises –
                        Estimated Post-
                        Petition Interest
E&J 7    NYC OATH       Pre-Petition ECB        $12,392.28           Liquidated        Undisputed      $0.00        $12,392.28
                        Violations on
                        Premises
E&J 8    NYC Dept. of   Post-Petition           $68,023.36           Liquidated        Disputed as     $0.00        $0.00
         Finance        Property Taxes                                                 Duplicative
                                                                                       with Macon
                                                                                       Claim 7,
                                                                                       Bergen Claim 7
                                                                                       & Pacific
                                                                                       Claim 8 (all of
                                                                                       which are
                                                                                       allowed)




                                            Exhibit "B" to Third Amended Disclosure Statement
                               Case 1-18-40321-nhl           Doc 170        Filed 02/11/19       Entered 02/11/19 13:38:56




 Claim            Claimant             Claim Basis           Proof of Claim            Status            Disposition     Disputed      Allowed
Number                                                          Amount                                                    Claim     Claim Amount
                                                                                                                         Reserve
                                                                                                                         Amount
E&J 9         NYC Dept. of         Unincorporated            $28,750.00           Liquidated           Disputed        $28,750.00   $0.00
              Finance              Business Tax for
                                   1/20/18 – 12/31/18
E&J           Dionicio             Tort Claim                Face Amount          Unliquidated         Settled         $0.00        Allowed in
107           Bonifacio                                      $20,000,000,                                                           unliquidated
                                                             actual claim                                                           amount per
                                                             unliquidated                                                           Bonifacio
                                                                                                                                    Settlement.
                                                                                                                                    Any recovery
                                                                                                                                    from Debtors
                                                                                                                                    limited to
                                                                                                                                    "Available
                                                                                                                                    Insurance" as
                                                                                                                                    defined therein.
                                                                                                                                    No distribution
                                                                                                                                    from Estate
                                                                                                                                    property.
E&J 11        Macon                Legal Fees &              $346,202.00          Liquidated           Disputed        $0.00        Fees and
              Funding              Interest due per                                                                                 interest to be
              Associates           Claim Settlement                                                                                 calculated
                                   Stipulation (ECF                                                                                 pursuant to
                                   Docket No. 127)                                                                                  Stipulation
                                                                                                                                    (ECF Docket
                                                                                                                                    No. 127)

 Claim            Claimant             Claim Basis           Proof of Claim            Status            Disposition     Disputed      Allowed
Number                                                          Amount                                                    Claim     Claim Amount

7
    Claim is against 401 Macon Realty LLC but POC inadvertently filed in E & J Macon Realty LLC Case


                                                        Exhibit "B" to Third Amended Disclosure Statement
                    Case 1-18-40321-nhl     Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




                                                                                                      Reserve
                                                                                                      Amount
N/A   IRS             Federal Tax Lien     Unknown –            Unliquidated      Disputed          $238,549.40   TBD
                      against Ervin        Face Amount is
                      Johnson recorded     $238,549.40
                      in Kings County
                      for 2009-2012
                      Unpaid Income
                      Tax
N/A   A.P.R.A. Fuel   $210,861.02          $210,861.02          Liquidated        Settled –         $0.00         $0.00
      Oil Buyers      Judgment against                                            Release of Lien
      Group Inc.      Ervin Johnson, Jr.                                          Filed
                      docketed 4/27/15
                      in Kings County
                      Supreme Court
N/A   A.P.R.A. Fuel   $227,891.50          $227,891.50          Liquidated        Settled –         $0.00         $0.00
      Oil Buyers      Judgment against                                            Release of Lien
      Group Inc.      Ervin Johnson, Jr.                                          Filed
                      docketed 9/28/16
                      in Kings County
                      Supreme Court



N/A   Highrise        Mechanics Lien       N/A –                Liquidated        Expired           $0.00         $0.00
      Maintenance     against E&J Macon    Mechanic's                             10/18/18, Lien
      Corp LLC        filed on Macon       Lien                                   Extinguished.
                      Street 10/18/17 –    Amount:$97,93
                      CFRN #3679037-       5.00
                      01
                                                                                           Subtotal $344,712.20   $4,807,352.11




                                       Exhibit "B" to Third Amended Disclosure Statement
                              Case 1-18-40321-nhl          Doc 170       Filed 02/11/19       Entered 02/11/19 13:38:56




401 MACON REALTY LLC – Case No. 18-40409-nhl

 Claim           Claimant          Claim Basis          Proof of Claim            Status           Disposition          Disputed         Allowed
Number                                                     Amount                                                        Claim        Claim Amount
                                                                                                                        Reserve
                                                                                                                        Amount
Macon         Macon               1st Mortgage       $4,136,954               Liquidated        Disputed as          0.00             0.00
1             Funding             on Premises                                                   Duplicative with
              Associates                                                                        E&J Claim 1
Macon         Mark J.             2nd Mortgage       $576,334.86              Liquidated        Disputed as          0.00             0.00
2             Nussbaum, as        on Premises                                                   Duplicative with
              Nominee                                                                           E&J Claim 6
Macon         NYC OATH            Pre-Petition       $360.00                  Liquidated        Undisputed           $0.00            $360.00
3                                 ECB
                                  Violations on
                                  Macon Street

Macon         New York            Pre-Petition       $15,049.20               Liquidated        Disputed8            $15,049.20       $0.00
4             City Dept. of       Real Estate
              Finance             Taxes
Macon         New York            Pre-Petition       $30,613.22               Liquidated        Undisputed           $0.00            $30,613.22
5             City Water          Water/Sewer
              Board               Rents
Macon         New York            Post-Petition      $31,039.59               Liquidated        Undisputed           $0.00            $31,039.59
6             City Water          Water/Sewer
              Board               Rents
Macon         NYC Dept. of        Post-Petition      $32,911.43               Liquidated        Undisputed           $0.00            $32,911.43
7             Finance             Property Taxes
                                  on Macon St.
 Claim            Claimant          Claim Basis         Proof of Claim            Status           Disposition          Disputed          Allowed
Number                                                     Amount                                                     Claim Reserve    Claim Amount
8
    Taxes forming basis of claim were sold as 2018 Tax Lien to Tower Capital Management – See CFRN 2018000284202 , Pg. 40


                                                     Exhibit "B" to Third Amended Disclosure Statement
                                Case 1-18-40321-nhl                 Doc 170         Filed 02/11/19           Entered 02/11/19 13:38:56




                                                                                                                                              Amount
Macon 8        NYC OATH              Post-Petition          $7,260.23                     Liquidated            Disputed                  $7,260.23             $0.00
                                     ECB
                                     Violations
Macon 9        Macon Funding         Legal Fees &           $346,202.00                   Liquidated            Disputed                  $0.00                 Fees and interest
               Associates            Interest due per                                                                                                           to be calculated
                                     Claim                                                                                                                      pursuant to
                                     Settlement                                                                                                                 Stipulation (ECF
                                     Stipulation                                                                                                                Docket No. 127)
                                     (ECF Docket
                                     No. 127)
E&J 99         NYC Dept. of          Unincorporated
               Finance               Business Tax                                                     See E&J Macon LLC Table
                                     for 1/20/18 –
                                     12/31/18
E&J            Dionicio              Tort Claim             Face Amount                   Unliquidated          Settled                   $0.00                 Allowed in
1010           Bonifacio                                    $20,000,000, actual                                                                                 unliquidated
                                                            claim unliquidated                                                                                  amount per
                                                                                                                                                                Settlement
                                                                                                                                                                Agreement.
                                                                                                                                                                Any recovery
                                                                                                                                                                from Debtors is
                                                                                                                                                                limited to
                                                                                                                                                                insurance, if
                                                                                                                                                                any. No
                                                                                                                                                                distribution
                                                                                                                                                                from Estate
                                                                                                                                                                property.
 Claim            Claimant             Claim Basis              Proof of Claim                 Status               Disposition              Disputed               Allowed
Number                                                             Amount                                                                     Claim              Claim Amount

9
 E&J Claim 9 included in tables of all Debtors as it is unclear if said claim is solely against E&J Macon LLC. Associated figures are included on E&J Macon table only, to avoid
distortion
10
     Claim is against 401 Macon Realty LLC but POC inadvertently filed in E & J Macon Realty LLC Case


                                                             Exhibit "B" to Third Amended Disclosure Statement
                         Case 1-18-40321-nhl       Doc 170      Filed 02/11/19      Entered 02/11/19 13:38:56




                                                                                                             Reserve
                                                                                                             Amount
N/A      NYC Dept. of      Post-Petition     N/A                     Liquidated       Undisputed          $0.00        $32,123.44
         Finance           Property Taxes                                                                              (estimated)
                           on Macon
                           Street not yet
                           captured in
                           Admin Claim

N/A      Tower Capital     2018 Tax Lien     N/A                     Liquidated       Undisputed          $0.00        $13,465.00
         Management
                           Interest          N/A                     Liquidated       Undisputed          $0.00        $1,254.96
                           through
                           Confirmation
                           Date

N/A      Dept. of          Mechanics         Unknown – No            Unliquidated     Disputed. Lien to   $0.00        $0.00
         Housing           Lien filed on     Amount Listed                            be extinguished
         Preservation      9/30/15 – Index
         and               #3436077
         Development
         ("HPD")

                                                                                                 Subtotal $22,309.43   $141,767.64




Continued Next Page.




                                             Exhibit "B" to Third Amended Disclosure Statement
                         Case 1-18-40321-nhl        Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl

 Claim      Claimant         Claim Basis         Proof of Claim            Status          Disposition        Disputed      Allowed
Number                                              Amount                                                      Claim    Claim Amount
                                                                                                               Reserve
                                                                                                               Amount
Pacific   Consolidated     Unpaid              $608.62                 Liquidated        Undisputed         $0.00        $608.62
1         Edison           Electrical
          Company of       Charges
          New York,
          Inc.
Pacific   Macon            1st Mortgage        $4,136,954              Liquidated        Disputed as        $0.00        $0.00
2         Funding          on Premises                                                   Duplicative
          Associates                                                                     with allowed
                                                                                         E&J Claim 1
Pacific   Mark J.          2nd Mortgage        $576,334.86             Liquidated        Disputed as        $0.00        $0.00
3         Nussbaum, as     on Premises                                                   Duplicative
          Nominee                                                                        with allowed
                                                                                         E&J Claim 6

Pacific   Teitelbaun       Satisfied           $0.00                   Liquidated        Settled –          $0.00        $0.00
4         Law Group -      Neighborhood                                                  Citibank to "re-
                           Housing Services
          Protective       Mortgage on
                                                                                         assign"
          Claim            Pacific Street -                                              mortgage
                           Open of Record                                                Neighborhood
                           due to Collateral                                             Housing
                           Assignment to                                                 Services to cure
                           Citibank
                                                                                         title defect
Pacific   NYC OATH         Pre-Petition        $635.42                 Liquidated        Undisputed         $0.00        $635.40
5                          ECB
                           Violations on
                           Pacific Street


                                               Exhibit "B" to Third Amended Disclosure Statement
                       Case 1-18-40321-nhl     Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




 Claim      Claimant       Claim Basis      Proof of Claim            Status          Disposition     Disputed      Allowed
Number                                         Amount                                                   Claim    Claim Amount
                                                                                                       Reserve
                                                                                                       Amount
Pacific   New York       Pre-Petition     $8,196.34               Liquidated        Undisputed      $0.00        $8,196.34
6         City Water     Water/Sewer
          Board          Rents
Pacific   New York       Post-Petition    $8351.79                Liquidated        Undisputed      $0.00        $8,351.79
7         City Water     Water/Sewer
          Board          Rents
Pacific   NYC Dept. of   Post-Petition    $31,504.11              Liquidated        Undisputed      $0.00        $31,504.11
8         Finance        Property
                         Taxes on
                         Pacific Street




Pacific   NYC OATH       Post-Petition    $2502.10                Liquidated        Disputed        $2502.10     $0.00
9                        ECB
                         Violations on
                         Pacific Street


Pacific   Macon          Legal Fees &     $346,202.00             Liquidated        Disputed        $0.00
10        Funding        Interest due                                                                            Fees and
          Associates     per Claim                                                                               interest to be
                         Settlement                                                                              calculated
                         Stipulation                                                                             pursuant to
                         (ECF Docket                                                                             Stipulation
                         No. 127)                                                                                (ECF Docket
                                                                                                                 No. 127)



                                          Exhibit "B" to Third Amended Disclosure Statement
                             Case 1-18-40321-nhl             Doc 170        Filed 02/11/19        Entered 02/11/19 13:38:56




 Claim          Claimant           Claim Basis           Proof of Claim               Status            Disposition            Disputed             Allowed
Number                                                      Amount                                                              Claim            Claim Amount
                                                                                                                               Reserve
                                                                                                                               Amount
E&J 911     NYC Dept. of         Unincorporated
            Finance              Business Tax                                               See E&J Macon LLC Table
                                 for 1/20/18 –
                                 12/31/18
N/A         NYC Dept. of         Post-Petition        N/A                        Liquidated          Undisputed            $0.00                $14,068.10
            Finance              Property
                                 Taxes on
                                 Pacific Street
                                 not yet
                                 captured in
                                 Admin Claim
N/A         HPD                  Mortgage             Unknown –                  Unliquidated        Disputed         $0.00                     0.00
                                 from Ervin           Original Principal                             (Paid Off but no
                                 Johnson to           Sum is $164,500                                Satisfaction
                                 HPD recorded                                                        filed by HPD).
                                 at Reek 4914                                                        Lien to be
                                 Page 2248                                                           extinguished.

                                                                                                              Subtotal $2502.10                 $63,364.36




Continued Next Page.


11
  E&J Claim 9 included in tables of all Debtors as it is unclear if said claim is solely against E&J Macon LLC. Associated figures are included on E&J Macon table
only, to avoid distortion


                                                       Exhibit "B" to Third Amended Disclosure Statement
                        Case 1-18-40321-nhl        Doc 170     Filed 02/11/19      Entered 02/11/19 13:38:56




1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
  Claim    Claimant      Claim Basis     Proof of                      Status          Disposition        Disputed         Allowed
 Number                                   Claim                                                        Claim Reserve    Claim Amount
                                         Amount                                                           Amount
Bergen 1 Macon      1st Mortgage on    $4,136,954                 Liquidated        Disputed as        $0.00           $0.00
         Funding    Premises                                                        Duplicative with
         Associates                                                                 allowed E&J
                                                                                    Claim 1
Bergen 2   Mark J.        2nd Mortgage on          $576,334.86    Liquidated        Disputed as        0.00            0.00
           Nussbaum,      Premises                                                  Duplicative with
           as Nominee                                                               allowed E&J
                                                                                    Claim 6
Bergen 3   NYC OATH       Pre-Petition ECB         $1816.25       Liquidated        Undisputed         $0.00           $1816.25
                          Violations on Pacific
                          Street
Bergen 4   New York       Pre-Petition             $1401.24       Liquidated        Undisputed         $0.00           $1401.24
           City Water     Water/Sewer Rents
           Board
Bergen 5   New York       Post-Petition            $1383.73       Liquidated        Undisputed         $0.00           $1383.73
           City Water     Water/Sewer Rents
           Board
Bergen 6   NYC Dept.      Post-Petition Property   $3607.82       Liquidated        Undisputed         $0.00           $3607.82
           of Finance     Taxes on Bergen
                          Street
Bergen 7   NYC OATH       Post-Petition ECB        $330.00        Liquidated        Disputed           $330.00         $0.00
                          Violations on Bergen
                          Street
Bergen 8   Macon          Legal Fees & Interest    $346,202.00    Liquidated        Disputed           $0.00           Fees and interest
           Funding        due per Claim                                                                                to be calculated
           Associates     Settlement Stipulation                                                                       pursuant to
                          (ECF Docket No. 127)                                                                         Stipulation (ECF
                                                                                                                       Docket No. 127)




                                            Exhibit "B" to Third Amended Disclosure Statement
                             Case 1-18-40321-nhl             Doc 170        Filed 02/11/19        Entered 02/11/19 13:38:56




  Claim          Claimant              Claim Basis              Proof of            Status            Disposition             Disputed             Allowed
 Number                                                          Claim                                                         Claim            Claim Amount
                                                                Amount                                                        Reserve
                                                                                                                              Amount
E&J 912       NYC Dept. of       Unincorporated
              Finance            Business Tax for                                               See E&J Macon LLC Table
                                 1/20/18 – 12/31/18
N/A           NYC Dept.          Post-Petition                N/A               Liquidated         Undisputed              $0.00               $5312.70
              of Finance         Property Taxes on
                                 Bergen Street not yet
                                 captured in Admin
                                 Claim
N/A           HPD                Mechanics Lien filed         Unknown –         Unliquidated       Disputed, Lien   $0.00                      $0.00
                                 on 6/3/10 as CFRN            No Amount                            to be
                                 2744265-05                   Listed                               Extinguished.
                                                                                                           Subtotal $330.00                    $13,521.74

                                                                                              GRAND TOTAL $444,853.73 $5,961,962.71


          COMBINED GRAND TOTAL ALLOWED CLAIMS AND RESERVES                                                                           $6,406,816.44




12
  E&J Claim 9 included in tables of all Debtors as it is unclear if said claim is solely against E&J Macon LLC. Associated figures are included on E&J Macon table
only, to avoid distortion


                                                       Exhibit "B" to Third Amended Disclosure Statement
         Case 1-18-40321-nhl           Doc 170        Filed 02/11/19       Entered 02/11/19 13:38:56




                                                    Exhibit "C"

                  Allowed Administrative Claims other than Claims of Professionals

Note: This Schedule assumes a 2/28/19 Confirmation Date for purposes of calculating Allowed
Claim Amounts


401 MACON REALTY LLC – Case No. 18-40409-nhl
   Claim      Claimant        Claim Basis                                  Proof of                Allowed
  Number                                                                    Claim               Claim Amount
                                                                           Amount
Macon 7              New York City      Post-Petition Real               $32,911.43         $32,911.43
                     Dept. of Finance   Estate Taxes on
                                        Macon Street
Macon 6              New York City      Post-Petition                    $31,039.59         $31,039.59
                     Water Board        Water/Sewer Rents
                                        on Macon Street
E&J 101              Dionicio Bonifacio Tort Claim                       Face Amount        Allowed in
                                                                         $20,000,000 -      unliquidated amount
                                                                         actual claim       per Bonifacio
                                                                         unliquidated       Settlement. Any
                                                                                            recovery from
                                                                                            Debtors is limited to
                                                                                            "Available
                                                                                            Insurance" as
                                                                                            defined therein. No
                                                                                            distribution from
                                                                                            Estate property.
N/A                  NYC Dept. of            Post-Petition       N/A                        $32,123.44
                     Finance                 Property Taxes on
                                             Macon Street not
                                             yet captured in
                                             Admin Claim
                                             Subtotal Non-Professional Admin. Claims:                  $96,074.46
                                           Subtotal Non-Professional Admin. Reserves:                       $0.00


Continued Next Page.




1
    Claim is against 401 Macon Realty LLC but POC inadvertently filed in E & J Macon Realty LLC Case

                                  Exhibit "C" to Third Amended Disclosure Statement
      Case 1-18-40321-nhl    Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
   Claim        Claimant       Claim Basis                     Proof of         Allowed
  Number                                                        Claim        Claim Amount
                                                               Amount
Pacific 8     New York City        Post-Petition Real        $31,504.11
                                                                      $31,504.11
              Dept. of Finance     Estate Taxes on
                                   Pacific Street
Pacific 7     New York City        Post-Petition       $8351.79       $8351.79
              Water Board          Water/Sewer Rents
N/A           NYC Dept. of         Post-Petition       N/A            $14,068.10
              Finance              Property Taxes on
                                   Pacific Street not
                                   yet captured in
                                   Admin Claim
                                   Subtotal Non-Professional Admin. Claims: $53,924.00
                                 Subtotal Non-Professional Admin. Reserves:      $0.00


1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
   Claim       Claimant       Claim Basis                      Proof of         Allowed
  Number                                                        Claim        Claim Amount
                                                               Amount
Bergen 6      New York City   Post-Petition Real             $3607.82
                                                                 $3607.82
              Dept. of FinanceEstate Taxes on
                              Bergen Street
Bergen 5      New York City   Post-Petition       $1383.73       $1383.73
              Water Board     Water/Sewer Rents
                              on Bergen Street
N/A           NYC Dept. of    Post-Petition       N/A            $5312.70
              Finance         Property Taxes on
                              Bergen Street not
                              yet captured in
                              Admin Claim
                              Subtotal Non-Professional Admin. Claims: $10,304.25
                            Subtotal Non-Professional Admin. Reserves:      $0.00
                      TOTAL NON-PROFESSIONAL ADMIN. CLAIMS: $160,302.71
                    TOTAL NON-PROFESSIONAL ADMIN. RESERVES:                 $0.00




                        Exhibit "C" to Third Amended Disclosure Statement
                                   Case 1-18-40321-nhl                 Doc 170         Filed 02/11/19           Entered 02/11/19 13:38:56




                                                                                         Exhibit "C-1"

                                                                    DISPUTED ADMINISTRATIVE CLAIMS




E & J MACON LLC – Case No. 18-40321-nhl
  Claim             Claimant                      Claim Basis                                                Proof of Claim          Portion of Claim            Reserve Amount
 Number                                                                                                         Amount                   Disputed
E&J 9    NYC Dept. of Finance           Unincorporated Business Tax                                         $28,750.00              $28,750.00                 $28,750.00
                                        for 1/20/18 – 12/31/18
E&J 11   Macon Funding Associates       Legal Fees & Interest due per                                       $346,202.00             $346,202.00Fees and interest to
                                        Claim Settlement Stipulation                                                                           be calculated
                                        (ECF Docket No. 127)                                                                                   pursuant to
                                                                                                                                               Stipulation
                                                                                                                   Subtotal Disputed Admin. Claims: $374,952.00
                                                                                                           Subtotal Disputed Admin. Claim Reserves:     $28,750.00

401 MACON REALTY LLC – Case No. 18-40409-nhl
  Claim              Claimant                   Claim Basis                                                  Proof of Claim          Portion of Claim Reserve Amount
 Number                                                                                                         Amount                   Disputed
E&J 91   NYC Dept. of Finance         Unincorporated Business Tax                                                                See E&J Macon LLC Table
                                      for 1/20/18 – 12/31/18
Macon 92 Macon Funding Associates     Legal Fees & Interest due per                                                              See E&J Macon LLC Table
                                      Claim Settlement Stipulation
                                      (ECF Docket No. 127)
Macon 8 NYC Office of Administrative  Post-Petition ECB Violations                                          $7,260.23               $7,260.23                  $7,260.23
         Trials & Hearings
                                                                                                                     Subtotal Disputed Admin. Claims:                       $7,260.23
                                                                                                       Subtotal Disputed Admin. Claim Reserves:                             $7,260.23


1
    E&J Claim 9 included in tables of all Debtors as it is unclear if said claim is solely against E&J Macon LLC. Associated figures are included on E&J Macon table only, to avoid distortion
2
    E&J Claim 11, Macon Claim 9, Pacific Claim 10, and Bergen Claim 8 based on same underlying claim. Associated figures are thus included on E&J Macon table only, to avoid distortion

                                                                    Exhibit "C-1" to Third Amended Disclosure Statement
                      Case 1-18-40321-nhl     Doc 170       Filed 02/11/19       Entered 02/11/19 13:38:56




1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
  Claim              Claimant                    Claim Basis                  Proof of Claim       Portion of Claim Reserve Amount
 Number                                                                          Amount                Disputed
E&J 9     NYC Dept. of Finance         Unincorporated Business Tax                             See E&J Macon LLC Table
                                       for 1/20/18 – 12/31/18
Pacific 9 NYC OATH                     Post-Petition ECB Violations              $2502.10            $2502.10          $2502.10
Pacific   Macon Funding Associates     Legal Fees & Interest due per                           See E&J Macon LLC Table
10                                     Claim Settlement Stipulation
                                       (ECF Docket No. 127)
                                                                                       Subtotal Disputed Admin. Claims:      $2502.10
                                                                         Subtotal Disputed Admin. Claim Reserves:            $2502.10


1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
  Claim               Claimant                  Claim Basis                   Proof of Claim       Portion of Claim Reserve Amount
 Number                                                                          Amount                Disputed
E&J 9    NYC Dept. of Finance         Unincorporated Business Tax                              See E&J Macon LLC Table
                                      for 1/20/18 – 12/31/18
Bergen 8 Macon Funding Associates     Legal Fees & Interest due per                            See E&J Macon LLC Table
                                      Claim Settlement Stipulation
                                      (ECF Docket No. 127)
Bergen 7 NYC Office of Administrative Post-Petition ECB Violation            $330.00               $330.00         $330.00
         Trials and Hearings
                                                                                         Subtotal Disputed Admin. Claims:     $330.00
                                                                           Subtotal Disputed Admin. Claim Reserves:           $330.00

                                                                            TOTAL DISPUTED ADMIN. CLAIMS: $385,044.33
                                                                     TOTAL DISPUTED ADMIN. CLAIM RESERVES: $38,842.33




                                             Exhibit "C-1" to Third Amended Disclosure Statement
     Case 1-18-40321-nhl      Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




                                          Exhibit "D"

                       Allowed Administrative Claims of Professionals

                                 Teitelbaum Law Group, LLC
Unpaid Allowed Legal Fees & Expenses – 1st Interim Fee Application             $53,575.07
Holdback – 1st Interim Fee Application                                         $16,849.20
Estimated Allowed Legal Fees & Expenses – 2nd Interim Fee Application          $49,150.29
Estimated Holdback – 2nd Interim Fee Application                               $11,773.80
Estimated Allowed Legal Fees and Expenses for 10/1/18 – Effective Date         $85,000.00
(after application of $5288.50 Retainer)
                                                                   Subtotal    $216,348.36
                                       Colusanti & Iurato
Unpaid Allowed Accounting Fees & Expenses – 1st Interim Fee Application        0.00
Holdback – 1st Interim Fee Application                                         $2,589.40
Estimated Allowed Accounting Fees & Expenses – 2nd Interim Fee                 $8939.20
Application
Estimated Holdback – 2nd Interim Fee Application                               $2,234.80
Estimated Allowed Accounting Fees and Expenses for 10/1/18 – Effective         $25,000.00
Date
                                                          Unapplied Retainer   ($9642.40)
                                                                   Subtotal    $29,121.00
      Grand Total of Estimated Professional Fees as of Confirmation Date       $245,469.36
                           Reserve for Post-Confirmation Professional Fees     $75,000.00
Combined Estimated Professional Fees & Post-Confirmation Fee Reserve           $320,469.36




                         Exhibit "D" to Third Amended Disclosure Statement
         Case 1-18-40321-nhl    Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




                                            Exhibit "E"

                                    Allowed Priority Tax Claims




E& J Macon Realty LLC – Case No. 1:18-40321-nhl
  Claim  Claimant Claim Basis     Proof of      Status              Disposition    Disputed    Allowed
 Number                             Claim                                            Claim      Claim
                                   Amount                                           Reserve    Amount
                                                                                   Amount
 E&J 2     IRS        Partnership    $2,000.00      Liquidated      Undisputed    $0.00       $2,000.00
                      Taxes
 E&J 5     NYC        UBT and/or     $77,412.80
                                        Disallowed Disputed $77,412.80 TBD
           Dept. of   GCT               subject to
           Finance                      Claimant's
                                        right to
                                        refile, per
                                        terms of
                                        Order at
                                        ECF
                                        Docket No.
                                        111
                                 TOTAL ALLOWED PRIORITY TAX CLAIMS: $2,000.00
                      TOTAL ALLOWED PRIORITY TAX CLAIMS RESERVES:      $77,412.80




                           Exhibit "E" to Third Amended Disclosure Statement
                      Case 1-18-40321-nhl          Doc 170      Filed 02/11/19       Entered 02/11/19 13:38:56




                                                               Exhibit "F"

                                                        Class 1: Secured Claims

Note: This Schedule assumes a 2/28/19 Confirmation Date for purposes of calculating Allowed Claim Amounts


E& J Macon Realty LLC – Case No. 1:18-40321-nhl
 Claim    Claimant       Claim Basis        Proof of                     Status          Disposition       Disputed         Allowed
Number                                       Claim                                                      Claim Reserve    Claim Amount
                                            Amount                                                         Amount
 E&J 1 Macon         First Mortgage on   $4,136,954.96              Liquidated         Stipulation of   $0.00           $3,843,533.00
        Funding      Premises                                                          Settlement                       (principal)
         Associates
                        Estimated Unpaid         N/A                Unliquidated       Stipulation of   $0.00           $280,425.06
                        Post-Petition                                                  Settlement                       (estimated)
                        Interest
                        Estimated Post-          N/A                Unliquidated       Stipulation of   $0.00           $25,000.00
                        Petition Legal Fees                                            Settlement                       (estimated)
                        of Mortgagee as of
                        Effective Date
E&J 4    NYC Dept.      Pre-Petition             $15,819.59         Liquidated         Disputed -       $0              $0.00
         of Finance     Property Taxes                                                 duplicative      [$15,049.20
                                                                                       with Pacific     reserved for
                                                                                       Claim 8 to       Macon Claim
                                                                                       extent of        4, which
                                                                                       $19.06,          covers same
                                                                                       remaining        taxes on 401
                                                                                       $14,640.74       Macon Street]
                                                                                       represents
                                                                                       taxes on 401
                                                                                       Macon St. sold
                                                                                       as 2018 Tax
                                                                                       Lien

                                              Exhibit "F" to Third Amended Disclosure Statement
                      Case 1-18-40321-nhl       Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




 Claim     Claimant       Claim Basis            Proof of             Status          Disposition      Disputed          Allowed
Number                                            Claim                                              Claim Reserve    Claim Amount
                                                 Amount                                                 Amount
E&J 6    Mark J.       2nd Mortgage on        $576,334.86        Liquidated         Undisputed       $0.00           $576,334.86
         Nussbaum,     Premises               (Pre-Petition
         as Nominee                           P&I)
                       Post-Petition          N/A                Liquidated         Undisputed       $0.00           $67,666.91
                       Interest as of
                       Effective Date
E&J 7    NYC OATH      Pre-Petition ECB       $12,392.28         Liquidated         Undisputed       $0.00           [$12,392.28 –
                       Violations on 401                                                                             included in total
                       Macon Street                                                                                  for 401 Macon
                                                                                                                     Realty LLC, not
                                                                                                                     included in E&J
                                                                                                                     Macon Realty
                                                                                                                     LLC total]
 N/A     Internal      Federal Tax Lien       $238,549.40        Liquidated         Disputed         $238,549.40     TBD
         Revenue       against Ervin
         Service       Johnson recorded in
                       Kings County for
                       2009-2012 Unpaid
                       Income Tax

                                                                                                      Subtotal Claims: $4,792,959.83
                                                                                                    Subtotal Reserves:   $238,549.40


Cont. Next Page




                                           Exhibit "F" to Third Amended Disclosure Statement
                              Case 1-18-40321-nhl          Doc 170       Filed 02/11/19       Entered 02/11/19 13:38:56




401 MACON REALTY LLC – Case No. 18-40409-nhl
 Claim   Claimant        Claim Basis      Proof of                               Status          Disposition          Disputed        Allowed
Number                                     Claim                                                                   Claim Reserve   Claim Amount
                                          Amount                                                                      Amount
Macon NYC OATH Pre-Petition ECB        $360.00                              Liquidated         Undisputed          $0.00           $360.00
3                    Violations on
                     Macon Street
Macon New York       Pre-Petition Real $15,049.20                           Liquidated         Disputed1           $15,049.20      $0.00
4      City Dept. of Estate Taxes
       Finance
Macon New York       Pre-Petition      $30,613.22                           Liquidated         Undisputed          $0.00           $30,613.22
5      City Water    Water/Sewer Rents
       Board


    E&J 7     NYC OATH          Pre-Petition ECB         $12,392.28         Liquidated         Undisputed          $0.00           $12,392.28
                                Violations on 401
                                Macon Street

N/A           Tower      2018 Tax Lien on                N/A                Liquidated         Undisputed          $0.00           $13,465.00
              Capital    Macon Street
              Management

                                Interest through         N/A                Liquidated         Undisputed          $0.00           $1,254.96
                                Confirmation Date
                                                                                                            Subtotal Secured Claims: $58,085.46
                                                                                                     Subtotal Secured Reserves:      $15,049.20




1
    Taxes forming basis of claim were sold as 2018 Tax Lien to Tower Capital Management – See CFRN 2018000284202 , Pg. 40

                                                      Exhibit "F" to Third Amended Disclosure Statement
                   Case 1-18-40321-nhl    Doc 170      Filed 02/11/19       Entered 02/11/19 13:38:56




1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
 Claim    Claimant     Claim Basis       Proof of                Status          Disposition      Disputed        Allowed
Number                                    Claim                                                Claim Reserve   Claim Amount
                                         Amount                                                   Amount
Pacific NYC OATH Pre-Petition ECB     $635.42              Liquidated           Undisputed     $0.00           $635.40
5                  Violations on
                   Pacific Street
Pacific New York   Pre-Petition       $8,196.34            Liquidated           Undisputed     $0.00           $8,196.34
6       City Water Water/Sewer Rents
        Board
                                                                                           Subtotal Secured Claims: $8,831.74
                                                                                         Subtotal Secured Reserves:     $0.00

1049 BERGEN REALTY LLC – Case No. 18-40412-nhl
 Claim    Claimant     Claim Basis      Proof of                 Status          Disposition      Disputed        Allowed
Number                                   Claim                                                 Claim Reserve   Claim Amount
                                        Amount                                                    Amount
Bergen NYC OATH Pre-Petition ECB     $1816.25              Liquidated           Undisputed     $0.00           $1816.25
3                  Violations on
                   Pacific Street
Bergen New York    Pre-Petition      $1401.24              Liquidated           Undisputed     $0.00           $1401.24
4       City Water Water/Sewer Rents
        Board
                                                                                         Subtotal Secured Claims: $3217.49
                                                                                          Subtotal Secured Reserves: $0.00
                                                                                  TOTAL SECURED CLAIMS: $4,863,094.52
                                                                                TOTAL SECURED RESERVES: $253,598.60




                                     Exhibit "F" to Third Amended Disclosure Statement
Case 1-18-40321-nhl   Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




                                  Exhibit "G"

                 Class 2: Allowed Non-Tax Priority Claims



                                     NONE




                 Exhibit "G" to Third Amended Disclosure Statement
     Case 1-18-40321-nhl   Doc 170       Filed 02/11/19      Entered 02/11/19 13:38:56




                                       Exhibit "H"

                     Class 3: Allowed General Unsecured Claims

1596 PACIFIC REALTY LLC – Case No. 18-40410-nhl
 Claim Number    Claimant       Claim Basis                 Face Amount        Allowed
                                                              of Claim      Claim Amount
Pacific 1       Consolidated   Pre-Petition               $608.62          $608.62
                Edison Company Unpaid Electric
                of New York,   Charges
                Inc.
                     TOTAL ALLOWED GENERAL UNSECURED CLAIMS: $608.62
                  TOTAL ALLOWED GENERAL UNSECURED RESERVES:    $0.00




                      Exhibit "H" to Third Amended Disclosure Statement
Case 1-18-40321-nhl   Doc 170      Filed 02/11/19        Entered 02/11/19 13:38:56




                                  Exhibit "I"

                      Exit Financing Commitment Letter




                 Exhibit "I" to Third Amended Disclosure Statement
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
Case 1-18-40321-nhl   Doc 170   Filed 02/11/19   Entered 02/11/19 13:38:56
